2014 COPS Community Policing
Development (CPD) Program
Award Owner’s Manual

U.S. Department of Justice. Office of Community Oriented Policing Services

www.cops.usdoj.gov

COPS Community Policing Development (CPD) Program Owner's Manual

2014 Community Policing Development (CPD)
Award Owner’s Manual
This manual was created to assist COPS Office Community Policing Development (CPD) program awardees with the
administrative and financial matters associated with the award.
For more information about your Community Policing Development award, please contact your COPS Office Program
Manager. If you do not know the name or telephone number of your COPS Office Program Manager, please contact the
COPS Office Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published 2014

COPS Community Policing Development (CPD) Program Owner's Manual

CONTENTS
GETTING STARTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
I. AWARD ACCEPTANCE, TERMS, AND CONDITIONS  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
The award document . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Award terms and conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Reasons for award conditions  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Review of award terms and conditions  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
1. Award owner’s manual . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
2. Assurances and Certifications  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
3. Allowable costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
4. Travel costs  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
5. Supplementing, not supplanting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
6. Extensions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
7. Modifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
8. Evaluations  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
9. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
10. Award monitoring activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  10
11. Equal Employment Opportunity Plan (EEOP) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  11
12. Criminal intelligence systems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  12
13. Sole source justification . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  12
14. Employment eligibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
15. State information technology point of contact . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
16. False statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
17. Public release information  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
18. News media . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
19. Paperwork Reduction Act (PWRA) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
20. Human subjects research . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
21. Copyright  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  16
22. Additional high-risk awardee requirements  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
23. System for Award Management (SAM) and Universal Identifier requirements . . . . . . . . . . . . . . . . . .  17
24. Reporting subawards and executive compensation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  19
25. Federal civil rights laws  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
26. Debarment and suspension  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
27. Duplicative funding . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
i

COPS Community Policing Development (CPD) Program Owner's Manual

28. Whistleblower protection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
What are the specific rules regarding termination of award funding? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
Accepting the award . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
Who should sign the award document for our agency? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
By when must the award document be signed? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
II. THE COOPERATIVE AGREEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
The cooperative agreement document . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
I. Statement of authority . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
II. Statement of background and purpose . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
Primary objective . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
III. Scope of work . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
A. COPS Office responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
B. Awardee responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
C. Awardee acknowledgements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
D. Specific requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
E. Performance timeline and deliverables. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
F. Financial status reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
G. Programmatic progress reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
IV. Period of performance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
V. Financial administration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
A. Funding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
B. Travel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
C. Consultant rates. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
D. Project budget . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
E. Payment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
F. No-cost extensions of time. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
G. Employment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
VI. Program managers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
VII. General provisions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
VIII. Modifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
IX. Incorporation by reference; effective date. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

ii

COPS Community Policing Development (CPD) Program Owner's Manual

III. PROCUREMENT PROCESS  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
What documentation must be submitted to the COPS Office for sole source approval? . . . . . . . . . . . . . . . . .  41
IV. ACCESSING AWARD FUNDS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
Payment method . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
What method of payment is used? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
Setting up your account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
How do we set up a GPRS account? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
How do we fill out the payment enrollment forms? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
When should Federal Financial Reports be filed?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
Additional payment questions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
Can we receive advances? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
How often do we request reimbursement of costs?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
Can we earn interest on our award funds? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
Matching funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
V. FINANCIAL RECORD MAINTENANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
Accounting systems and records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
What accounting systems are required? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
What records must be kept?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
How long must documents be kept? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
What if we have more than one award?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
Who may access our records? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
VI. FEDERAL AUDIT REQUIREMENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
Requirements and audits  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
What are the regulations governing SAA requirements? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
Who must have an SAA audit?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
What is the role of the Office of the Inspector General (OIG)?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
How are COPS Office awards selected for an OIG audit?  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  48
Typical audit findings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  48
VII. REPORTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
Federal Financial Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
How do we file Federal Financial Reports? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
How will award funds be monitored? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  50

iii

COPS Community Policing Development (CPD) Program Owner's Manual

Program Progress Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
What kind of information will these reports require? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
Do we need to request a progress report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
How do we file progress reports? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
Will the data that we submit be publicly available? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
How can we complete a COPS Office progress report online? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
How do we obtain access to complete the COPS Office progress report? . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
What if we make a mistake or need to modify our progress report after it is submitted? . . . . . . . . . . . . . . 51
Contact points to obtain technical assistance and report violations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
VIII. WHEN THE AWARD PERIOD HAS ENDED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
Final Federal Financial Report (SF-425) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
When should all of the award monies be spent? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
Final Program Progress (Closeout) Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
Equipment disposition . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
IX. CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
APPENDIXES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
Appendix A – List of source documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
A. Primary Sources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
B. Secondary Sources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
Code of Federal Regulations (C.F.R.)/Office of Management and Budget (OMB):. . . . . . . . . . . . . . . . . . . . 55
Executive Orders: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
Appendix B – Assurances and Certifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
Assurances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
Certifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
Appendix C – Community policing defined. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63
Community partnerships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63
Other government agencies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63
Community members or groups . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63
Nonprofits or service providers. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63
Private businesses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63
Media . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 64
Organizational transformation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 64
Agency management. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 64
Personnel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 66
iv

COPS Community Policing Development (CPD) Program Owner's Manual

Information systems (technology) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 66
Problem solving . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 67
Scanning: Identifying and prioritizing problems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 67
Analysis: Researching what is known about the problem . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 68
Response: Developing solutions to bring about lasting reductions in the number and extent of
problems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 68
Assessment: Evaluating the success of the responses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 68
Using the crime triangle to focus on immediate conditions (victim/offender/ location) . . . . . . . . . . . . 68
Appendix D – Sole source justification facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69
What is “sole source” procurement? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69
When is sole source approval required by the COPS Office? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69
What documentation must be submitted to the COPS Office for sole source approval?. . . . . . . . . . . . . . . 69
Contact the COPS Office. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70
Appendix E – Conference reporting requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 71
Appendix F – Consultant/contractor rate information sheet. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 84
Awardee guidelines on consultant rate approval requests. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 84
Guidance for requesting a consultant rate based on employment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 84
Appendix G – Whistleblower protection (41 U.S.C. 4712) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86
GLOSSARY OF TERMS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90

v

COPS Community Policing Development (CPD) Program Owner's Manual

GETTING STARTED
Congratulations on receiving an award from the U.S. Department of Justice (DOJ), Office of Community
Oriented Policing Services (COPS Office). The COPS Office Community Policing Development (CPD)
Program awards provide funding to advance the practice of community policing in law enforcement
agencies through knowledge resource products and services such as training and technical assistance, the
development of innovative community policing strategies, applied research, guidebooks, or best practice
documents.
According to the COPS Office, community policing is a philosophy that promotes organizational strategies,
which support the systematic use of partnerships and problem-solving techniques to proactively address
the immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of
crime. For a complete definition, please see appendix C, “Community Policing Defined,” on page 63.
This COPS Office Community Policing Development (CPD) Program Award Owner’s Manual will assist your
agency with the administrative and financial matters associated with your award. It was developed to
ensure that all COPS Office CPD awardees are able to clearly understand and meet the requirements of their
award. Please review this manual carefully because a failure to follow award requirements can have serious
ramifications. Please do not hesitate to call your COPS Office Program Manager as listed in your agency’s
award package or the COPS Office Response Center at 800-421-6770 if you need assistance with the
implementation of your award.
Thank you for providing us with the opportunity to work in partnership with you on this important project.

1

COPS Community Policing Development (CPD) Program Owner's Manual

I. AWARD ACCEPTANCE, TERMS, AND CONDITIONS
To officially accept and begin your COPS Office CPD Program award, your agency must access www.cops.
usdoj.gov and select the “Account Access” link in the upper right corner to log in, review, and electronically
sign the award document with the award terms and conditions; if applicable, the cooperative agreement
that is incorporated by reference into the award document; and, if applicable, the special award conditions
or high risk conditions in the award document supplement within 45 days of the date shown on the award
congratulatory letter.
Your agency will not be able to draw down award funds until the COPS Office receives your signed award
document. For more information on drawing down award funds, please see section IV, “Accessing Award
Funds,” on page 43 of this manual.

The award document
The award document is the document indicating your official award funding amount, the award number,
the award terms and conditions, and the award start and end dates. Please note that if your award includes
a cooperative agreement, it is incorporated by reference into the award document and that by signing the
award document, your agency has entered into the cooperative agreement with the COPS Office and agrees
to abide by all the requirements in the cooperative agreement.
The award document is preprinted with your agency’s law enforcement and government executives’
names and addresses. For non-law enforcement agencies (universities, private organizations, etc.), the
authorized officials are the programmatic and financial officials who have the ultimate signatory authority
to sign contracts on behalf of your organization. If this information is incorrect or has changed, please
update your “Agency Contacts” online at www.cops.usdoj.gov through the “Account Access” link. If the
law enforcement or government official has changed since the time of application, please have the current
law enforcement executive or government executive for your agency sign the award document. Be sure
to familiarize yourself with all terms, conditions, and requirements of your award before signing the award
document. To officially accept your award, please electronically sign the award document within 45 days
of the date shown on the award congratulatory letter. Print and retain a copy of all pages of the award
document, award terms and conditions, and, if applicable, the cooperative agreement and the award
document supplement for your records.
The award start date indicated on the award document means that your agency may be reimbursed
for any allowable costs incurred on or after this date. The duration of your CPD award is listed on your
award document.
Your award number is in the following format: 2014-XX-XX-XXXX for Fiscal Year (FY) 2014 awards. The COPS
Office tracks award information based upon this number. Therefore, it is important to have your agency’s
award number (or your agency’s ORI number) readily available when corresponding with the COPS Office.
Your originating agency identifier (ORI) number begins with your state abbreviation followed by five
numbers or letters (e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for
use in tracking information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic award
information based upon this ORI number. If your agency does not have an ORI number assigned by the FBI,
the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases, the last two
characters will be “ZZ”). If you have any questions regarding your award, please refer to your award number
or your agency’s ORI number when corresponding with the COPS Office.

2

COPS Community Policing Development (CPD) Program Owner's Manual

Your OJP vendor number, in most circumstances, is your agency’s nine- or thirteen-digit federal tax
identification number assigned to you by the Internal Revenue Service. If your OJP vendor number differs
from your tax identification number, the OJP vendor number is only to be used for administrative purposes
in connection with this award program, and should not be used for Internal Revenue Service purposes.

Award terms and conditions
The award terms and conditions are listed on your agency’s award document. By accepting this award, you
are obtaining federal funds from the COPS Office. As part of that agreement, your agency acknowledges that
it will comply with these terms and conditions (and, if applicable, any additional special conditions specific
to your agency). The section that follows describes each of the award conditions in detail, their rationale,
and their implications. It also addresses many frequently asked questions. If you have additional questions
concerning any of these award conditions, please contact your COPS Office Program Manager or call the
COPS Office Response Center at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency from
drawing down or accessing award funds until the special conditions are satisfied as determined by the COPS
Office. Any special conditions will be included in the award document supplement. However, if you have
questions about the special conditions, please contact your assigned COPS Office Program Manager.

Reasons for award conditions
The requirements of your CPD award are established within

• the Public Safety Partnership and Community Policing Act of 1994, which established the COPS Office;
• applicable rules, regulations and policies issued by the U.S. Department of Justice, Office of Management
and Budget (OMB), the Government Accountability Office (GAO), and the United States Treasury;

• the specific CPD requirements established by the COPS Office.
A list of source documents for this booklet is provided in appendix A on page 55. You may request copies of
any source reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS Office-specific documents may be requested directly from the COPS Office by calling your COPS Office
Program Manager.

Review of award terms and conditions
By signing the award document to accept this CPD award, your agency agrees to abide by the following
award terms and conditions:
1. Award owner’s manual
The awardee agrees to comply with the terms and conditions in this 2014 COPS Office Community Policing Development
Program Award Owner’s Manual; COPS Office statute (42 U.S.C. 3796dd, et seq.); 28 C.F.R. Part 66 or 28 C.F.R. Part 70 as
applicable (governing administrative requirements for awards and cooperative agreements); 2 C.F.R. Part 225 (OMB
Circular A-87), 2 C.F.R. Part 220 (OMB Circular A-2 1), 2 C.F.R. Part 230 (OMB Circular A- 122) and 48 C.F.R. Part 31.000 et
seq. (FAR 31.2) as applicable (governing cost principles); OMB Circular A-133 (governing audits); representations made in
the Community Policing Development Program grant application; the Cooperative Agreement; and all other applicable
program requirements, laws, orders, regulations, or circulars.

3

COPS Community Policing Development (CPD) Program Owner's Manual

Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply
to your award. Your agency will be responsible for the information and rules contained in this manual and
for implementing your award in compliance with the applicable terms, conditions, and regulations. More
detailed guidance regarding any particular award requirement or your agency’s specific circumstances can
be requested through your COPS Office Program Manager.
What you should do:
Please read the entire CPD program Award Owner’s Manual carefully prior to signing the award document.
If you have any questions, please contact your COPS Office Program Manager. When accepting your
award, you should ensure that the proper reporting and financial systems are in place to satisfy the award
requirements.
2. Assurances and Certifications
The awardee acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its Community Policing Development program application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving awards,
several provisions of federal law require us to seek your assurances and certification regarding certain
matters. Most of the assurances and certifications apply to all federal award programs.
What you should do:
Applicants to COPS Office award programs are required to sign the Assurances and Certifications forms at
the time of application. Signing these documents assures the COPS Office that you have read, understood,
and accepted the award terms and conditions outlined in the Assurances and Certifications. Please read
these documents carefully, because signatures on these documents are treated as a material representation
of fact upon which reliance will be placed when the U.S. Department of Justice determines whether to
award the covered award. Additional copies of the Assurances and Certifications forms are contained in
appendix B on page 56 of this manual. If you have any questions about them, please contact your assigned
COPS Office Program Manager via the COPS Office Response Center at 800-421-6770.
3. Allowable costs
The funding under this project is for the payment of approved costs for Community Policing Development
purposes. The allowable costs for which your agency’s award has been approved are limited to those listed on the
Financial Clearance Memorandum, which is included in your agency’s award package.
The Financial Clearance Memorandum specifies the costs that your agency is allowed to fund with your
Community Policing Development award. It also describes any costs which have been disallowed after review of
your proposed budget. Your agency may not use Community Policing Development award funds for any costs
that are not identified as allowable in the Financial Clearance Memorandum.
Why this condition:
COPS Office CPD program funding may only be used to pay for items and services approved by the COPS
Office as reflected in the Financial Clearance Memorandum (FCM). The 2014 COPS Office CPD program funds
are to be used to advance the practice of community policing in law enforcement agencies through the
development of knowledge resource products and services such as training and technical assistance, the
development of innovative community policing strategies, applied research, guidebooks, or best practice
documents that are national in scope.

4

COPS Community Policing Development (CPD) Program Owner's Manual

To be eligible for payment under this award, the purchase of approved items must be made on or after the
award start date and comply with the guidelines described in section IV, “Accessing Award Funds,” on page
43 of this manual. Section V, “Financial Record Maintenance,” on page 46, outlines the types of records you
must keep to document that you followed this award condition. Purchases must also reflect the costs that
were approved in the FCM.
What you should do:
Refer to your FCM for the list of approved allowable cost categories. Listed below are the budget categories
that may appear on your FCM. As long as funds are spent during the award period on the project costs that
were documented in your application’s budget summary and approved by the COPS Office through the
issuance of the FCM, this award condition will be satisfied. All awardees should keep and maintain the most
recent, approved version of their 2014 CPD application for future reference.
Personnel (salaries and benefits)
Personnel expenses may be reimbursed for project activities that take place on or after the award start date.
In addition, a position’s salary must be reasonable for the services rendered and must be paid to a person
appointed under the law or rules governing hiring by your agency. Salary payments must be based on
payroll records. Time and attendance records or the equivalent must support payroll records.
For awardees that are state, local, or tribal government entities, award-funded salary and benefit costs must
supplement, not supplant (replace), locally-funded personnel costs that would have been funded even in
the absence of this award. If any civilian personnel are employed on a part-time or temporary basis, your
agency must specify the percentage of time that each person is working solely on the project identified in
your agency’s CPD proposal.
Fringe benefits may be paid if they are part of a reasonable compensation package offered to your
employees. Particular items of fringe benefits must fall within the categories authorized by the COPS Office.
Authorized fringe benefits include FICA, Social Security, health insurance, life insurance, vacation, sick leave,
retirement, worker’s compensation, and unemployment insurance.
Equipment/Technology
To be eligible for payment under this award, the purchase of equipment and technology must occur on or
after the award start date, the items must be those specifically applied for and approved by the COPS Office,
and they must meet the guidelines described in 28 C.F.R. Parts 66 or 70, as applicable. For awardees that
are state, local, or tribal government entities, award-funded equipment and technology must supplement,
not supplant (replace), locally-funded items that would have been funded even in the absence of this
award. Funds currently budgeted or obligated for the purchase of equipment and technology may not be
reallocated to other purposes or reimbursed upon receiving the CPD award.
Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursements for
office supplies that are consumed by routine administrative purposes instead of project-related activities are
prohibited. Items must meet the guidelines described in 28 C.F.R. Part 66.33 or 28 C.F.R. Part 70.35, as applicable.
Travel/Training
Travel costs for transportation, lodging, subsistence, and related items are allowable under the CPD Program
with prior approval from the COPS Office. For awardees subject to 2 C.F.R. Part 220 (OMB Circular A-21)
Cost Principles for Educational Institutions; 2 C.F.R. Part 225 (OMB Circular A-87) Cost Principles for State,
Local and Indian Tribal Governments; or 2 C.F.R. Part 230 (OMB Circular A-1 22) Cost Principles for Non-Profit
Organizations, travel costs incurred directly by the awardee or costs incurred for project-related non-

5

COPS Community Policing Development (CPD) Program Owner's Manual

awardee travel will be reimbursed based upon the awardee’s written institutional travel policy if the costs
are reasonable and allocable under the project. In the absence of an acceptable and available institutional
travel policy, allowable per diem travel costs for lodging, meals, and incidentals will be reimbursed based on
the established U.S. General Services Administration (GSA) per diem rates for the relevant geographic area.
These rates can be found at www.gsa.gov. Allowable airfare travel costs will be reimbursed based upon the
lowest discount commercial airfare, the Federal Government contract airfare (if authorized and available), or
standard coach airfare, unless otherwise authorized in advance by the COPS Office.
For awardees subject to 48 C.F.R. Part 31.000, et seq. (FAR-31.2) Cost Principles for Commercial Organizations,
travel costs incurred directly by the awardee will be reimbursed if the costs are reasonable and allocable
under the project. Travel costs for lodging, meals, and incidental expenses may be reimbursed based upon
per diem, actual expenses, or a combination of these methods, as long as the reimbursement rate does not
exceed established GSA per diem rates as set forth in the federal travel regulation. Transportation costs may
be reimbursed based on mileage rates, actual costs incurred, or a combination of these methods. Allowable
airfare travel costs will be reimbursed based upon standard coach fare, unless otherwise authorized in
advance by the COPS Office.
The COPS Office CPD program will fund award-related travel costs for the awardee agency or other (nonawardee) individuals to attend training and technical assistance conferences, seminars, or classes or to visit
a site specified in the application. Allowable expenses for award-related lodging, meals, and incidental
expenses that were included in the application have been approved by the COPS Office as part of the CPD
award and final budget. Your agency should keep timely and accurate records of all travel expenses. If at any
time these costs change, you should immediately contact your COPS Office Program Manager.
Contracts/Consultants
Compensation for individual consultant services procured under a COPS Office award must be reasonable
and allocable in accordance with OMB Cost Principles, and consistent with that paid for similar services in
the marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based on the salary
a consultant receives from his or her primary employer, as applicable, up to $550 per day. For consultant or
contractor rates which exceed $550 per day, the COPS Office requires written justification if the consultants
or contractors are hired through a noncompetitive bidding process, and awardees must receive COPS Office
approval of those rates before drawing down award funds. Determinations of approval will be made on a
case-by-case basis.
Fringe benefits may be paid if they are part of a reasonable compensation package offered to your
employees. Particular items of fringe benefits must fall within the categories authorized by the COPS Office.
Authorized fringe benefits include FICA, Social Security, health insurance, life insurance, vacation, sick leave,
retirement, worker’s compensation, and unemployment insurance.
Other costs
Project-related expenditures that do not conform to any of the category descriptions specified above were
included in this section of your FCM. In addition, items that have a direct correlation to the overall success
of an awardee’s project objectives and are necessary for the project to reach full implementation will be
considered on a case-by-case basis by the COPS Office.
For awardees that are state, local, or tribal government entities, requests may be made only for items or
positions that are not otherwise budgeted with state, local, or Bureau of Indian Affairs (BIA) funds and would
not be funded in the absence of the CPD award.

6

COPS Community Policing Development (CPD) Program Owner's Manual

If at any time you are unsure if an item is considered allowable or unallowable, please contact your COPS
Office Program Manager for further assistance.
Indirect costs
Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses that are approved to be included within an indirect cost rate. If applicable, during the award
period, the awardee will submit all approved indirect cost rates, provisional and final, to the COPS Office
Program Manager within 30 days of approval and receipt from the cognizant federal agency. It is important
that awardees carefully track and update their indirect cost rates charged against their COPS Office awards.
You must make the COPS Office aware of changes in these approved rates throughout your award period.
Please be advised that awardees may not use COPS Office funding for the same item or service also funded by
another Department of Justice award.
4. Travel costs
Travel costs for transportation, lodging and subsistence, and related items are allowable under the Community
Policing Development Program with prior approval from the COPS Office. Payment for allowable travel costs
will be in accordance with 2 C.F.R. Part 225 (OMB Circular A-87, Cost Principles for State, Local, and Indian Tribal
Governments), 2 C.F.R. Part 220 (OMB Circular A-21, Cost Principles for Educational Institutions), 2 C.F.R. Part 230
(OMB Circular A-122, Cost Principles for Non-Profit Organizations), and 48 C.F.R. Part 31.000 et seq. (FAR-3 1.2, Cost
Principles for Commercial Organizations), as applicable.
Why this condition:
The COPS Office CPD Program will fund award-related travel costs for the awardee agency or other (nonawardee) individuals to attend training and technical assistance conferences, seminars, or classes or to visit a
site specified in the original application. Allowable expenses for award-related lodging, meals, and incidental
expenses that were included in the application were approved by the COPS Office as part of your agency’s
CPD award and final budget. For more information, please refer to award condition #3 on page 4, “Allowable
Costs.”
What you should do:
Your agency should refer to your FCM for a list of approved travel costs and use CPD funds only for those
approved travel costs incurred during the award period. In addition, your agency should keep timely and
accurate records of all travel expenses. If at any time these costs change, you should immediately contact
your COPS Office Program Manager.
5. Supplementing, not supplanting
State, local, and tribal government awardees must use Community Policing Development funds to supplement,
and not supplant, state, local, or Bureau of Indian Affairs (BIA) funds that are already committed or otherwise
would have been committed for award purposes (hiring, training, purchases, or activities) during the award period.
In other words, state, local, and tribal government awardees may not use COPS Office funds to supplant (replace)
state, local, or BIA funds that would have been dedicated to the COPS Office-funded item(s) in the absence of the
COPS Office award.
Why this condition:
The COPS Office statutory nonsupplanting requirement mandates that award funds not be used to replace
state or local funds (or, for tribal awardees, BIA funds) that would, in the absence of federal aid, be made
available for the award purposes.

7

COPS Community Policing Development (CPD) Program Owner's Manual

What you should do:
For state, local, and tribal awardees, CPD funds may not be used to pay for any item or cost funded under
the award (equipment, personnel, training, etc.) if that item or cost was otherwise budgeted with state,
local, or BIA funds. In addition, awardees may not reallocate state, local, or BIA funds from one area within the
law enforcement budget to another as a result of receiving CPD award funds. If you have questions concerning
this award term, and how it pertains to your project budget, please contact your COPS Office Program Manager.
6. Extensions
Your agency may request an extension of the grant award period to receive additional time to implement your
grant program. Such extensions do not provide additional funding. Only those awardees that can provide a
reasonable justification for delays will be granted no-cost extensions. Extension requests must be received prior to
the end date of the award.
Why this condition:
Under federal regulations, requests to extend the award period require prior written approval from the COPS
Office. Without an approved extension, your agency is not permitted to draw down federal funding for costs
incurred beyond the official award end date. When justified, the COPS Office will seek to accommodate
reasonable requests for no-cost time extensions to fully implement the COPS Office award.
What you should do:
The COPS Office will contact your agency during the last quarter of the award period to determine whether
a no-cost time extension is needed. Requests to extend the award period must be received by the COPS
Office before the official award end date. Failure to submit a request for a no-cost time extension by the end
date may result in the immediate deobligation of any remaining award funds.
Please note that the project period of performance will be extended, if necessary, until the deliverable is
considered final. If the award is set to expire, prior to the final approval of the deliverable, a no-cost extension
will be executed for a reasonable amount of time for the awardee to complete the final deliverable.
7. Modifications
Award modifications under the Community Policing Development program are evaluated on a case-by-case
basis. All modification requests involving the reallocation of funding between budget categories in excess of 10
percent of the total award amount must be approved, in writing, by the COPS Office prior to their purchase or
implementation. In addition, please be aware that the COPS Office will not approve any modification request that
results in an increase of federal funds.
Why this condition:
The COPS Office realizes that agencies may need to reprogram award funds. Acceptable examples of such award
modifications include purchasing additional equipment using cost-savings from approved items or purchasing a
different type of equipment due to changing needs. Under federal regulations, you are required to expend federal
funds only as approved in the FCM. Any request to change or alter an award should be submitted to the COPS
Office for prior approval, prior to their purchase or implementation. Without prior written approval, you must
continue to implement your award as it was originally outlined and accepted by your agency. Reprogrammed
funds must be allocated for items covered within the scope of the original intent of the cooperative agreement.
Please be advised that reprogramming requests for unallowable costs will not be approved.
Your agency may reprogram its budget up to an aggregate (over the course of your project) of 10 percent of
the total project cost without prior written approval from the COPS Office. However, you should notify your
COPS Office Program Manager of any reprogramming that falls below the 10 percent threshold as well. Once
the reprogramming of funds totals an aggregate of 10 percent or more of the award, your agency must seek
prior written approval from the COPS Office for any additional budget modification requests.

8

COPS Community Policing Development (CPD) Program Owner's Manual

What you should do:
You are required to notify your COPS Office Program Manager if you determine that your agency will need
to reprogram award funds. If your modification exceeds an aggregated (over the course of your project)
10 percent of your overall award, your agency must access www.cops.usdoj.gov and select the “Account
Access” link in the upper right corner to log in and submit your request to the COPS Office, providing the
proposed changes, details of why the change is needed, etc.
Please contact your COPS Office Program Manager for further direction on any additional requirements
that may apply to your modification request. The COPS Office will then evaluate your request and notify
your agency of our decision in writing. Implementation of the modified award budget may begin following
written approval from the COPS Office. Please note that modification approvals for active awards will be
accompanied by a modified Financial Clearance Memo reflecting the approved changes.
8. Evaluations
The COPS Office may conduct monitoring or sponsor national evaluations of the COPS Office Community Policing
Development program. The awardee agrees to cooperate with the monitors and evaluators.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program
may be carried out or commissioned by the attorney general for the furtherance of the purposes of the
act. The COPS Office conducts evaluations to determine which programs are working, how programs may
be improved, and why certain programs are more successful than others. Specifically, the COPS Office may
assess the way in which your agency implements its CPD award. COPS Office staff or evaluators may study
the effectiveness of funded programs, projects, and activities. Evaluators may collect information about
the programs’ effect on crime, victims of crime, and the quality of life in communities. In addition, they
may ask questions about the challenges encountered during project implementation, how residents feel
about community policing, and how police feel about their work. This information will be useful to other
communities and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information.
In general, evaluators may need to speak with individuals in your agency or department, observe activities,
and obtain written reports about and from your agency or department. You will be asked to facilitate
any site visits and information-gathering activities. In addition, you will be asked to provide accurate and
timely information about your award activities. You should fully comply with any requests made regarding
these evaluations.
9. Reports
To assist the COPS Office in the monitoring of your award, your agency will be responsible for submitting periodic
programmatic progress reports and quarterly financial reports.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the Federal Government be monitored carefully to ensure
the proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the
progress of our programs and awardees.

9

COPS Community Policing Development (CPD) Program Owner's Manual

What you should do:
This award condition is designed to make your agency aware of reporting requirements associated with CPD
awards. All reports should be submitted to the COPS Office within the deadlines given to avoid suspension
or possible termination of award funds or other remedial actions. For more information, please refer to
section VII, “Reports,” on page 49 of this manual.
10. Award monitoring activities
Federal law requires that awardees receiving federal funding from the COPS Office must be monitored to ensure
compliance with their grant conditions and other applicable statutory regulations. The COPS Office is also
interested in tracking the progress of our programs and the advancement of community policing. Both aspects of
grant implementation—compliance and programmatic benefits—are part of the monitoring process coordinated
by the U.S. Department of Justice. Award monitoring activities conducted by the COPS Office include site visits,
office-based grant reviews, alleged noncompliance reviews, financial and programmatic reporting, and audit
resolution. As a COPS Office Community Policing Development awardee, you agree to cooperate with and respond
to any requests for information pertaining to your grant.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each award program must
contain a monitoring component. The COPS Office actively monitors how awardees are adhering to COPS
Office award requirements and develops the best technical assistance based on this feedback.
What you should do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an
entity designated by the COPS Office, to examine your agency’s use of federal funds, both programmatically
and financially. The most common ways are:

• site visits. The COPS Office conducts awardee site visits to ensure compliance with award terms and

conditions. These visits also provide firsthand observation of the awardee’s community policing
strategies. Promising practices identified during site visits are documented and may be shared with
the law enforcement community. Technical assistance and follow-up actions are conducted to address
potential and actual vulnerabilities. The purpose of site visits is therefore threefold: review community
policing activities, ensure awardee compliance, and provide customer service and technical assistance.
If selected, you will be notified in writing in advance of any on-site review of your COPS Office awards.
This review is generally performed over one or more days and also provides an opportunity for your
agency representatives to seek assistance on any award implementation issues. Your agency will be
notified in writing of the results and any action required to remedy identified award violations.

• office-based grant reviews (OBGR). In lieu of a site visit, certain awards are selected for a review

conducted at the COPS Office. If selected, your agency will be contacted at the start of this review and
our staff will work with your agency to correct any award problems or deficiencies through telephone,
e-mail, fax, or written correspondence with your agency.

• complaints. The COPS Office responds to complaints from citizens, labor associations, media, and other
sources. Written complaints or allegations are reviewed by the COPS Office Grant Monitoring Division
and may result in a review of your agency’s awards to determine compliance with award conditions.

Awardees are responsible for remedying any award noncompliance that is identified through these or
other monitoring or auditing activities. Remedies for noncompliance may include, but are not limited
to: suspending award funding, repaying misused award funds, voluntary withdrawal from or involuntary
termination of remaining award funds, and restrictions from receiving future COPS Office awards. To avoid
findings of noncompliance, awardees are strongly encouraged to contact the COPS Office at any time

10

COPS Community Policing Development (CPD) Program Owner's Manual

during the life of a COPS Office award with questions concerning award requirements and also to maintain
all relevant documentation that may demonstrate award compliance. For more information, please contact
the COPS Office Grant Monitoring Division at 800-421-6770 or at AskCopsRC@usdoj.gov.
11. Equal Employment Opportunity Plan (EEOP)
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that funds the COPS Office, that “the
full and equal participation of women and minority individuals in employment opportunities in the criminal
justice system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency
in the United States” (28 C.F.R. § 42.301). EEOPs do not impose quotas or hiring requirements on recipients.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status,
the number of its employees, and the amount of the award.
If your organization has fewer than 50 employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, it is exempt from the
EEOP requirement. To claim the exemption, your organization must complete and submit section A of the
Certification Form to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice,
810 7th Street NW, Washington, DC 20531. The Certification Form can be found at www.ojp.usdoj.gov/
about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award between
$25,000 and $500,000 and has 50 or more employees (counting both full- and part-time employees but
excluding political appointees), then it must prepare a Utilization Report (formerly called an EEOP Short
Form), but it does not need to submit it to the OCR for review. Instead, your organization must maintain
the Utilization Report on file and make it available to the OCR for review on request. In addition, your
organization must complete and submit section B of the Certification Form to the Office for Civil Rights
(OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street NW, Washington, DC 20531. The
Certification Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award for $500,000 or
more and has 50 or more employees (counting both full- and part-time employees but excluding political
appointees), then it must prepare a Utilization Report (formerly called an EEOP Short Form) and submit it
to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street
NW, Washington, DC 20531 for review within 60 days of the notification of the award. In addition, your
organization must complete and submit section C of the Certification Form to the OCR. The Certification
Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
For assistance in developing a Utilization Report, please consult the OCR’s website at www.ojp.usdoj.
gov/about/ocr/eeop.htm. To comply with the EEOP requirements, you may request technical assistance
from an EEOP specialist at the OCR by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at
EEOPforms@usdoj.gov.

11

COPS Community Policing Development (CPD) Program Owner's Manual

12. Criminal intelligence systems
Awardees using Community Policing Development funds to operate an interjurisdictional criminal intelligence
system must comply with operating principles of 28 C.F.R. Part 23. The awardee acknowledges that it has
completed, signed, and submitted with its grant application the Reviews and Certifications form certifying that it
will comply with 28 C.F.R. Part 23.
Why this condition:
If your agency receives funding for equipment or technology that will be used to operate an interjurisdictional criminal intelligence system, you must comply with the operating principles found at 28 C.F.R.
Part 23. An “inter-jurisdictional criminal intelligence system” is generally defined as a system that receives,
stores, analyzes, and exchanges or disseminates data regarding ongoing pre-arrest criminal activities
(examples of such activities include, but are not limited to, loan sharking, drug or stolen property trafficking,
gambling, extortion, smuggling, bribery, and public corruption) and shares this data with other law
enforcement jurisdictions. 28 C.F.R. Part 23 contains operating principles for these interjurisdictional criminal
information systems that protect individual privacy and constitutional rights.
If your agency will use CPD award funds simply to operate a single agency database (or other unrelated
forms of technology) and will not share criminal intelligence data with other jurisdictions, 28 C.F.R. Part 23
does not apply to this award.
What you should do:
All CPD awardees were required to agree to the Criminal Intelligence Systems/28 C.F.R. Part 23 Compliance
Special Condition as part of their application proposal so the COPS Office can track which agencies intend
to use their award funds to operate interjurisdictional criminal intelligence systems. If your agency intends to
use award funds to operate an interjurisdictional criminal intelligence system, you should have indicated this
in your application and certified your agency’s agreement to comply with the operating principles found
at 28 C.F.R. Part 23. Your agency now must comply with 28 C.F.R. Part 23 in operating the inter-jurisdictional
criminal intelligence system funded through your CPD award.
13. Sole source justification
Awardees who have been awarded funding for the procurement of an item (or group of items) or service in excess
of $100,000 and who plan to seek approval for use of a noncompetitive procurement process must provide a
written sole source justification to the COPS Office for approval prior to obligating, expending, or drawing down
award funds for that item.
Why this condition:
In general, award recipients are required to procure funded items through open and free competition.
However, in some instances, awardees may have already determined that competition is not feasible.
What you should do:
If you have received an award for an item (or group of items) or service in excess of $100,000 and have
already determined that the award of a contract through a competitive process is infeasible, you must
provide a written justification that explains why it is necessary to contract noncompetitively.
The initial determination that competition is not feasible can be made if one of the following
circumstances exists:

• The item (or group of items) or service is available only from a single source
• Public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation

• Competition is determined inadequate after solicitation of a number of sources
12

COPS Community Policing Development (CPD) Program Owner's Manual

The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be awarded to the general rule regarding competition.
If submitting a sole source justification request to the COPS Office, please use the format described in
section III, “Procurement Process,” on page 41 of this manual.
14. Employment eligibility
The awardee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that
are hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer
should review to confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you should
complete and maintain the I-9 forms for all new employees under the guidelines set forth by the Bureau of
Citizenship and Immigration Services. For further information about this requirement, you may contact the
Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at 800-375-5283.
15. State information technology point of contact
The awardee agrees to ensure that the appropriate State Information Technology Point of Contact receives written
notification regarding any information technology project funded by this Community Policing Development
award during the obligation and expenditure period. This is to facilitate communication among local and state
governmental entities regarding various information technology projects being conducted with these award
funds. In addition, the awardee agrees to maintain an administrative file documenting the meeting of this
requirement. For a list of State Information Technology Points of Contact, go to http://it.ojp.gov/default.
aspx?area=policyAndPractice&page=1046.
Why this condition:
The COPS Office is committed to promoting communication between state and local law enforcement.
What you should do:
If applicable, upon receiving the award, your agency should contact your state information technology point
of contact for further guidance.
The COPS Office is committed to avoiding duplication of existing law enforcement information-sharing
networks or IT systems that involve interagency connectivity between jurisdictions. Therefore, such COPS
Office-funded systems should employ, to the extent possible, existing systems such as Law Enforcement
Online (LEO), Regional Information Sharing Systems (RISS), Joint Regional Information Exchange System
(JRIES), etc., as the communication backbone to achieve interstate connectivity.
16. False statements
False statements or claims made in connection with COPS Office grants may result in fines, imprisonment,
debarment from participating in federal grants or contracts, or any other remedy available by law.
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other award documents.

13

COPS Community Policing Development (CPD) Program Owner's Manual

What you should do:
Ensure that all documentation related to your agency’s receipt and use of award funding (award
applications, progress reports, Federal Financial Reports, etc.) is true and accurate.
17. Public release information
The awardee agrees to submit one copy of all reports and proposed publications resulting from this award ninety
(90) days prior to public release. Any publications (written, visual, or sound; reports, curricula, or websites) or
computer programs, whether or not published at government expense, shall contain the following statement:
“This project was supported by Cooperative Agreement Number 2014-XX-XX-XXXX awarded by the Office of
Community Oriented Policing Services, U.S. Department of Justice. The opinions contained herein are those of the
author(s) and do not necessarily represent the official position or policies of the U.S. Department of Justice. References
to specific agencies, companies, products, or services should not be considered an endorsement by the author(s) or the
U.S. Department of Justice. Rather, the references are illustrations to supplement discussion of the issues.
The Internet references cited in this publication were valid as of the date of this publication. Given that URLs and
websites are in constant flux, neither the author(s) nor the COPS Office can vouch for their current validity.”
Why this condition:
The COPS Office wants to ensure the quality, objectivity, utility, and integrity of information in funded
projects that are disseminated to the public. However, award-funded reports and publications are not
official federal documents and should not be construed to reflect the official policy or position of the U.S.
Department of Justice.
In addition, the COPS Office reserves a royalty-free, nonexclusive, and irrevocable license to reproduce,
publish, or otherwise use, and to authorize others to use, for Federal Government purposes: (1) the copyright
in any work developed under the award including any related subaward or contract and (2) any copyright to
which an awardee, including its subawardee or contractor, purchases ownership with financial support from
award funds. 28 C.F.R. § § 66.34, 70.36(a).
What you should do:
Ensure that all publications (where applicable) relating to your COPS Office CPD award contain the required
statement listed above.
In addition, the awardee is responsible for acquiring the rights, and ensuring that its subcontractors/authors
acquire the rights, to copyrighted material for inclusion in U.S. Department of Justice publications or other
products or deliverables that are developed under this cooperative agreement, including the payment of
required fees. All licensing, publishing, or similar agreements with a copyright holder, publisher, or other
relevant party shall include provisions giving the Federal Government a royalty-free, non-exclusive, and
irrevocable license to reproduce, publish, or otherwise use, and to authorize others to use, the publication
for Federal Government purposes.
18. News media
The awardee agrees to comply with the COPS Office policy on contact with the news media. The policy establishes
the COPS Office External Affairs Division as the principal point of contact for the news media for issues relevant to
the COPS Office or parameters of the award. The awardee agrees to refer all media inquiries on these topics directly
to the COPS Office External Affairs Division at 202-514-9079.
Why this condition:
The COPS Office External Affairs Division will coordinate contacts with the news media, provide
supplemental information that may be helpful to you and the media outlet, and make the appropriate U.S.
Department of Justice offices and personnel aware of pending articles and interviews.
14

COPS Community Policing Development (CPD) Program Owner's Manual

What you should do:
If you are contacted by a media outlet seeking information, an interview, or other support related to your COPS
Office project, please refer the requesting outlet to the COPS Office External Affairs Division at 202-514-9079.
19. Paperwork Reduction Act (PWRA)
The awardee agrees, if required, to submit all surveys, interview protocols, and other information collections funded
by this award to the COPS Office for submission to the Office of Management and Budget (OMB) for clearance
under the Paperwork Reduction Act (PWRA) of 1995.
Why this condition:
The purpose of the Paperwork Reduction Act is to reduce, minimize and control paperwork burdens on the
public and to maximize the practical utility and public benefit of information created, collected, disclosed,
maintained, used, shared, and disseminated by or for the Federal Government. 5 C.F.R. § 1320.1.
A collection of information undertaken by an awardee is considered to be conducted or sponsored by a
federal agency only if (1) the awardee is conducting the collection of information at the specific request
of the agency, or (2) the terms and conditions of the award require specific approval by the agency of the
collection of information or the collection procedures. 5 C.F.R. § 1320.3(d).
What you should do:
When surveys, interviews, and other methods of information collection are undertaken by you in
furtherance of the objectives of the award, you should contact your COPS Office Program Manager. The
COPS Office Program Manager will inform you whether Office of Management and Budget (OMB) approval
of the information collection method is required and of the procedures necessary to obtain this approval.
OMB approval may take several months to receive, so awardees are advised to allow ample time for
processing of this request.
20. Human subjects research
The awardee agrees to comply with the provisions of the U.S. Department of Justice’s common rule regarding
Protection of Human Subjects, 28 C.F.R. Part 46, prior to the expenditure of Federal funds to perform such
activity(ies), if applicable. The awardee also agrees to comply with 28 C.F.R. Part 22 regarding the safeguarding of
individually identifiable information collected from research participants.
Why this condition:
Protections for human subjects of research are required under U.S. Department of Justice regulations at
28 C.F.R. Part 46. This regulation constitutes the Federal Policy (Common Rule) for the Protection of Human
Subjects. Each institution engaged in (nonexempt) COPS Office-supported human subjects research must
provide a written assurance of compliance, satisfactory to the COPS Office, that it will comply with the DOJ
human subjects regulations.
What you should do:
If any part of your CPD project contains research or statistical activities which involve human subjects that
are not covered by an exemption set forth in 28 C.F.R. Part 46.101(b)(1-6), you should ensure that you meet
the provisions of the DOJ’s common rule regarding human subjects research risk protections, 28 C.F.R. Part
46, prior to the expenditure of federal funds to perform such activity(ies). By signing the award document,
you also agree to comply with 28 C.F.R. Part 22 regarding the safeguarding of individually identifiable
information collected from research participants.

15

COPS Community Policing Development (CPD) Program Owner's Manual

21. Copyright
If applicable, U.S. Department of Justice regulations permit an awardee to copyright any work that is subject to
copyright and was developed, or for which ownership was purchased, under an award. The awardee agrees that
the COPS Office reserves a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use,
and to authorize others to use, for Federal Government purposes: (1) the copyright in any work developed under
the Community Policing Development award, subaward, or contract; and (2) any rights of copyright to which an
awardee, subawardee, or a contractor purchases ownership with support from Community Policing Development
funds. The awardee also agrees that it is responsible for acquiring the rights, and ensuring that its subawardees/
contractors/authors acquire the rights, to copyrighted material for inclusion in U.S. Department of Justice
publications and other products and deliverables that are developed under the award, including the payment of
required fees. The COPS Office may make available for reproduction material produced under this Cooperative
Agreement by any means, including a DOJ website, a hard copy(ies), or in electronic form(s), without restriction.
The awardee further agrees that the COPS Office reserves the right, at its discretion, to not publish deliverables and
other materials developed under this Cooperative Agreement as a U.S. Department of Justice resource.
When appropriate, U.S. Department of Justice publications and other products and deliverables developed
under the Community Policing Development award should contain the following copyright notice: “Copyright
© [year work was published] [name of copyright owner]. The U.S. Department of Justice reserves a royaltyfree, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use, and authorize others to
use, this publication for Federal Government purposes. This publication may be freely distributed and used for
noncommercial and educational purposes only.”
Why this condition:
U.S. Department of Justice regulations allow the recipient of a COPS Office award to copyright any work that
is subject to copyright and was developed, or for which ownership was purchased, under an award.
As a Federal Government agency whose activities include producing and disseminating law enforcement
materials to advance public safety through community policing across the nation, the COPS Office has
an interest in making your deliverables and products widely available and accessible to the public. The
COPS Office may make available for reproduction any material developed under the award by any means,
including a DOJ website, a hard copy(ies), or in electronic form(s), without restriction. While the awardee
owns the copyright in a COPS Office-funded work, the COPS Office reserves a royalty-free, nonexclusive,
and irrevocable license to reproduce, publish, or otherwise use, and to authorize others to use, for Federal
Government purposes: (1) the copyright in any work developed under the award including any related
subaward or contract and (2) any copyright to which an awardee, including its subawardee or contractor,
purchases ownership with financial support from award funds. 28 C.F.R. § § 66.34, 70.36(a).
In addition, the COPS Office retains sole discretion to determine whether to publish any final deliverables
(e.g., reports, publications, manuals and training curricula) produced under an award as a DOJ resource.
What you should do:
The awardee is responsible for acquiring the rights, and ensuring that its subawardees/contractors/
authors acquire the rights to copyrighted material for inclusion in DOJ publications or other products or
deliverables that are developed under this cooperative agreement, including the payment of required fees.
All licensing, publishing, or similar agreements with a copyright holder, publisher, or other relevant party
shall include provisions giving the Federal Government a royalty-free, non-exclusive, and irrevocable license
to reproduce, publish, or otherwise use, and to authorize others to use, the copyrighted material for Federal
Government purposes.

16

COPS Community Policing Development (CPD) Program Owner's Manual

To help protect against unauthorized use, COPS Office-funded publications and other products or
deliverables should contain the above-referenced copyright notice when appropriate.
If applicable, the awardee may copyright work that was developed, or for which ownership was purchased,
under an award. However, please be advised that the DOJ is a nonexclusive licensee and only the legal or
beneficial owner of an exclusive right under a copyright is entitled to institute an infringement action. An
awardee should therefore consult its own legal counsel with any copyright infringement questions. For more
information about registering a copyright, please visit the U.S. Copyright Office at www.copyright.gov.
22. Additional high-risk awardee requirements
The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk awardee (28 C.F.R. Parts
66 and 70).
Why this condition:
The Uniform Administrative Requirements for Awards and Cooperative Agreements to State and Local
Governments, 28 C.F.R. Part 66.12, and for Institutions of Higher Education, Hospitals and Other Non-Profit
Organizations, 28 C.F.R. Part 70.14, provide that an awardee or applicant may be considered “high risk” if the
U.S. Department of Justice determines that there is unsatisfactory performance, financial or administrative
instability, nonconformity with award terms and conditions, or other lack of responsibility. In such cases,
the DOJ may impose special conditions or restrictions that may include requiring the production of
documentation, financial award administration training, on-site monitoring, prior approval for expenditure of
funds, quarterly progress reports, separate bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office award, recipients must agree to comply with any additional requirements
that may be imposed during the award performance period if the awarding agency determines that the
recipient is a high-risk awardee.
23. System for Award Management (SAM) and Universal Identifier requirements
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and update
the information at least annually after the initial registration, and more frequently if required by changes in
your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1.
Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its DUNS number to you.
2.
May not make a subaward to an entity unless the entity has provided its DUNS number to you.
C. Definitions
For purposes of this award term:
1.
System for Award Management (SAM) means the federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site at www.sam.gov.

17

COPS Community Policing Development (CPD) Program Owner's Manual

2.
Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities.
A DUNS number may be obtained from D&B by telephone (currently 866-705-5711) or the Internet
at http://fedgov.dnb.com/webform.
3.
Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25, subpart C:
a. A governmental organization which is a state, local government, or Indian tribe;
b. A foreign public entity;
c. A domestic or foreign non-profit organization;
d. A domestic or foreign for-profit organization; and
e. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.
4.
Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec.II.210 of the attachment to OMB Circular A-133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
5.
Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.
Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What you should do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the SAM database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or
visit http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.

18

COPS Community Policing Development (CPD) Program Owner's Manual

24. Reporting subawards and executive compensation
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
a. Reporting of first-tier subawards.
1.
Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must
report each action that obligates $25,000 or more in federal funds that does not include Recovery funds
(as defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5)
for a subaward to an entity (see definitions in paragraph e. of this award term).
2.

Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term
to www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7, 2014,
the obligation must be reported by no later than December 31, 2014.)

3.
What to report. You must report the information about each obligating action that the submission
instructions posted at www.fsrs.gov specify.
b. Reporting Total Compensation of Recipient Executives.
1.
Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i.

the total federal funding authorized to date under this award is $25,000 or more;

ii.

in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts
(and subcontracts) and federal financial assistance subject to the Transparency Act, as defined
at 2 C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and

iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2.
Where and when to report. You must report executive total compensation described in paragraph
b.1. of this award term:
i.

As part of your registration profile at www.sam.gov.

ii. By the end of the month following the month in which this award is made, and
annually thereafter.
c. Reporting of Total Compensation of Subrecipient Executives.
1.
Applicability and what to report. Unless you are exempt as provided in paragraph d. of this award
term, for each first-tier subrecipient under this award, you shall report the names and total compensation
of each of the subrecipient’s five most highly compensated executives for the subrecipient’s preceding
completed fiscal year, if—
19

COPS Community Policing Development (CPD) Program Owner's Manual

i.

in the subrecipient’s preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and subawards);
and

ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2.
Where and when to report. You must report subrecipient executive total compensation described in
paragraph c.1. of this award term:
i.

To the recipient.

ii. By the end of the month following the month during which you make the subaward. For
example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
subrecipient by November 30 of that year.
d. Exemptions.
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from
the requirements to report:
i.

Subawards, and

ii.

The total compensation of the five most highly compensated executives of any subrecipient.

e. Definitions. For purposes of this award term:
1.

Entity means all of the following, as defined in 2 C.F.R. Part 25:
i.

A governmental organization, which is a state, local government, or Indian tribe;

ii.

A foreign public entity;

iii. A domestic or foreign nonprofit organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a subrecipient under an award or subaward to a non-federal
entity.
2.

Executive means officers, managing partners, or any other employees in management positions.

3.

Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. ll .210 of the attachment to OMB Circular
A–133, “Audits of States, Local Governments, and Non-Profit Organizations”).
20

COPS Community Policing Development (CPD) Program Owner's Manual

iii. A subaward may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.
4.

Subrecipient means an entity that:
i.

Receives a subaward from you (the recipient) under this award; and

ii.

Is accountable to you for the use of the federal funds provided by the subaward.

5.
Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or subrecipient’s preceding fiscal year and includes the following (for more information see 17
C.F.R. Part 229.402(c)(2)):
i.

Salary and bonus.

ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount
recognized for financial statement reporting purposes with respect to the fiscal year in accordance
with the Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared
Based Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization, or medical reimbursement plans that do not discriminate in favor of executives, and
are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v.

Above-market earnings on deferred compensation which is not tax-qualified.

vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.
Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act
of 2006 (FFATA) requires, among other things, that information on federal awards (federal financial
assistance and expenditures) be made available to the public via a single, searchable website, which is
www.USASpending.gov. Awardees are responsible for reporting their applicable executive compensation
and subaward information and the award term provides guidance to report the related information, as
required by FFATA.
What you should do:
At the time of award application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are required
to report award information on any first-tier subawards totalling $25,000 or more, and, in certain cases, to
report information on the names and total compensation of the five most highly compensated executives
of the recipient and first-tier subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the
Internet at www.fsrs.gov, is the reporting tool that your agency will use to capture and report subaward
information and any executive compensation data required by FFATA. The subaward information entered in
FSRS will then be displayed on www.USASpending.gov associated with your agency’s award, furthering
federal spending transparency.

21

COPS Community Policing Development (CPD) Program Owner's Manual

For additional information regarding the executive compensation and subaward reporting requirements,
please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register, www.gpo.gov/fdsys/pkg/FR2010-09-14/pdf/2010-22705.pdf.
25. Federal civil rights laws
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will require
any subgrantees, contractors, successors, transferees, and assignees not to), on the ground of race, color, religion,
national origin (which includes providing limited English proficient persons meaningful access to your programs),
sex, disability or age, unlawfully exclude any person from participation in, deny the benefits of or employment to any
person, or subject any person to discrimination in connection with any programs or activities funded in whole or in
part with federal funds. These civil rights requirements are found in the non-discrimination provisions of Title VI of
the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets Act of 1968,
as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the Age
Discrimination Act of 1975 (42 U.S.C. 6101 et seq.); Title IX of the Education Amendments of 1972, as amended (20 U.S.C.
1681 et seq.); and the corresponding DOJ regulations implementing those statutes at 28 C.F.R. Part 42 (subparts C, D, E,
G, and I). You also agree to comply with Executive Order 13279 Equal Treatment for Faith-Based Organizations and its
implementing regulations at 28 C.F.R. Part 38, which requires equal treatment of religious organizations in the funding
process and nondiscrimination of beneficiaries by Faith-Based Organizations on the basis of belief or non-belief.
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance
with federal civil rights laws. As a result, awardees are required to comply with the civil rights requirements
found in the non-discrimination provisions referenced above. A hold may be placed on your award if it is
deemed that your agency is not in compliance with federal civil rights laws or is not cooperating with an
ongoing federal civil rights investigation. If a hold is placed on your award, you will not be able to obligate
or draw down federal funds under your agency’s COPS Office award until you comply with federal civil rights
laws or cooperate with any ongoing federal civil rights investigation.
What you should do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.
26. Debarment and suspension
The recipient agrees not to award Federal funds under this program to any party which is debarred or suspended
from participation in Federal assistance programs.
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that
are debarred or suspended from participation in federal assistance programs. This is to protect the public
interest and to ensure proper management and integrity in Federal activities by conducting business only
with responsible parties. For details regarding the debarment and suspension requirements,
please see 2 CFR part 180 (Government-wide Debarment and Suspension), and 2 CFR part 2867
(DOJ-specific requirements.)
What you should do:
If under a COPS Office award you enter into a contract for goods or services that is for $25,000 or more or
any subaward, you must verify that the vendor or subawardee and their respective principals (e.g., owners,
top managers) with whom you intend to do business is not excluded or disqualified from participation
in Federal assistance programs. In addition, you must include a term or condition in the contract or

22

COPS Community Policing Development (CPD) Program Owner's Manual

subaward requiring the vendor or subawardee to comply with subpart C of the OMB guidance in 2 CFR
part 180 (Government-wide Debarment and Suspension) and subpart C of 2 CFR part 2867 (DOJ-specific
requirements).
27. Duplicative funding
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This award was made to your agency to address its law enforcement needs that are not funded with other
funds, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding
for items or services that you already have funding for from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under
this award, please contact your COPS Office Program Manager at 800-421-6770. If necessary, the COPS Office
will work with your agency to reprogram funding for items or services that are allowable under this grant
program.
28. Whistleblower protection
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he or she reasonably believes is evidence of gross mismanagement of a
Federal contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal contract or
grant, a substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related
to a Federal contract (including the competition for or negotiation of a contract) or grant. The recipient also agrees
to provide to their employees in writing (in the predominant native language of the workforce) of the rights and
remedies provided in 41 U.S.C. 4712. Please see Appendix G in the Award Owner’s Manual for a full text of the statute.
Why this condition:
Under the “Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information” (41 U.S.C. 4712), which is in effect through January 1, 2017, recipients are prohibited from taking
reprisal actions against employees for certain whistleblowing activities in connection with Federal grants
and contracts. The pilot program protects the public interest and ensures the proper management and use
of federal funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal
contracts and grants to certain persons and entities.
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as
reprisal for disclosing information that he or she reasonably believes is evidence of

• gross mismanagement of a Federal contract or grant;
• a gross waste of Federal funds;
• an abuse of authority relating to a Federal contract or grant;
• a substantial and specific danger to public health or safety;
• a violation of law, rule, or regulation related to a Federal contract (including the competition for or
negotiation of a contract) or grant.

23

COPS Community Policing Development (CPD) Program Owner's Manual

In addition, the disclosure must also have been made to

• a member of Congress or a representative of a committee of Congress;
• an inspector general;
• the Government Accountability Office;
• a federal employee responsible for contract or grant oversight or management at the relevant agency;
• an authorized official of the U.S. Department of Justice or other law enforcement agency;
• a court or grand jury;
• a management official or other employee of the contractor, subcontractor, or grantee who has the
responsibility to investigate, discover, or address misconduct.

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence
of misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal
contract or grant.
The recipient must inform its employees in writing, in the predominant language of the workforce, of
employee whistleblower rights, protections and remedies under 41 U.S.C. 4712.
Please see appendix G on page 86 for a full text of the “Pilot program for enhancement of contractor
protection from reprisal for disclosure of certain information” (41 U.S.C. 4712).

What are the specific rules regarding termination of award funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe
that your agency is

• not substantially complying with the award requirements or other applicable provisions of federal law;
• failing to make satisfactory progress toward the goals or strategies outlined in its application;
• not adhering to award requirements or conditions;
• proposing substantial plan changes to the extent that, if originally submitted, would have resulted in
the application being denied funding;

• not submitting financial or programmatic reports in a timely manner;
• filing false statements or certifications in connection with an application, periodic report, or other
award-related documents;

• providing other good cause for sanctions or termination as determined by the COPS Office.
In these instances, the COPS Office may

• temporarily withhold payments pending correction of the situation by your agency;
• disallow all or part of the cost of the activity or action not in compliance;
• wholly or partly suspend or terminate your award;
• require that some or all of the award funds be remitted to the U.S. Department of Justice;
• condition a future award or elect not to provide future award funds to your agency until appropriate
actions are taken to ensure compliance;

• withhold or bar your agency from obtaining future awards;
• recommend civil or criminal enforcement by other agencies;
• take other remedies that may be legally available.

24

COPS Community Policing Development (CPD) Program Owner's Manual

In the event that sanctions are imposed or your award is terminated, your agency will be notified in writing
of our decision and the reason(s) for that decision.

Accepting the award
After you have reviewed the conditions of your COPS Office CPD Program award and your agency agrees
with these conditions, you are ready to accept the award. The Director (or Acting Director) of the COPS Office
has signed the award document indicating approval of your award, an obligation of federal funds to your
organization, and our commitment to the award. As stated at the beginning of this section, to officially begin
your award and draw down your funds, the authorized officials (see Section X, “Glossary of Terms,” on page
90 of this manual) must access www.cops.usdoj.gov and select the “Account Access” link in the upper right
corner to log in, review, and electronically sign the award document with the award terms and conditions;
if applicable, the cooperative agreement that is incorporated by reference into the award document; and, if
applicable, the special award conditions and high risk conditions in the award document supplement within
45 days of the date shown on the award congratulatory letter.

Who should sign the award document for our agency?
The authorized officials are the law enforcement and government executives who have ultimate and final
responsibility for all programmatic and financial decisions regarding this award as representatives of the legal
awardee. The COPS Office awards require that both the top law enforcement executive (e.g., chief of police,
sheriff, or equivalent) and the top government executive (e.g., mayor, board chairman, or equivalent) sign the
award document. For non-law enforcement agencies (universities, private organizations, etc.), the authorized
officials are the programmatic and financial officials who have the ultimate signatory authority to sign contracts
on behalf of your organization. Typically, these are the same executives who signed the forms located in your
CPD application package (if one or both of these individuals have changed, please complete a Change of
Information (COI) form online at www.cops.usdoj.gov through the “Account Access” option). If you have any
questions as to who should sign the award, please contact your organization’s legal counsel.

By when must the award document be signed?
Please electronically sign the award document and all award condition pages within 45 days of the date
on the award congratulatory letter. Award funds will not be released until we have received your agency’s
signed award document, your budget has received final clearance, and any other relevant award conditions
particular to your agency have been satisfied. Failure to electronically sign your original award document
within the 45-day award acceptance period may result in your CPD award being withdrawn and the funds
deobligated without additional notification. If your agency requires an extension for accepting the award
beyond the 45-day acceptance timeframe, please submit a written request to your COPS Office Program
Manager. Be sure to explain the circumstances that prevent your agency from electronically signing the
award document within the 45-day period, and identify the date by which the award document will be
signed. The COPS Office will review such requests on a case-by-case basis. The COPS Office reserves the right
to deny requests to extend the 45-day award acceptance period.

25

COPS Community Policing Development (CPD) Program Owner's Manual

II. THE COOPERATIVE AGREEMENT
The cooperative agreement document
If your project requires substantial involvement on the part of the COPS Office, a multi-page cooperative
agreement document will accompany your award document. Under the Federal Grant and Cooperative
Agreement Act of 1977, a cooperative agreement is the legal instrument used by a federal agency to
enter into a relationship with a state, local government, or other recipient when the principal purpose
of assistance is to carry out a public purpose of support or stimulation authorized by federal law and
substantial involvement is expected between the federal agency and the awardee. 31 U.S.C. § 6305.
To officially accept and begin your CPD award, your agency must review the cooperative agreement
document along with your award document and electronically sign for all documents within 45 days of the
date shown on the award congratulatory letter. Please note that, if applicable to your award, the cooperative
agreement is incorporated by reference into the award document and that by signing the award document,
your agency has entered into the cooperative agreement with the COPS Office and agrees to abide by all
the requirements in the cooperative agreement.
Your agency will not be able to draw down funds until the COPS Office receives your electronically signed
award document.
The sections that follow describe in detail each aspect of the cooperative agreement, its rationale, and
its implications. They also address many frequently asked questions. If you have any additional questions
concerning your cooperative agreement, please contact your designated COPS Office Program Manager.

I. Statement of authority
A cooperative agreement between the awardee and the COPS Office is entered into under the authority of
42 U.S.C. 3796dd et seq. The purpose of the cooperative agreement is to set forth the background, purpose,
expectations, tasks, deliverables, and timelines for the COPS Office-funded project.

II. Statement of background and purpose
Background
This section establishes why this cooperative effort is needed, including a history of the effort to date and
why the effort is required now. This section also establishes the purpose of the project and explains the
rationale for the work.
Primary objective
The primary objective describes what the recipient will accomplish under this CPD award. Additionally,
the cooperative agreement highlights how CPD funds will be used to advance the practice of community
policing. This is generally accomplished through the development of knowledge resource products and
services such as training and technical assistance; implementing and testing innovative community policing
strategies; conducting applied research; and developing guidebooks or other resources.

III. Scope of work
This section outlines the specific personnel, travel, supplies, and activities necessary to perform the work
being funded. It is organized into seven sections, which detail the services and support that the COPS Office
will provide and the activities and requirements that the awardee agrees to accomplish and meet.
A. COPS Office responsibilities
Specifically, the COPS Office will do the following:
1. Designate a program manager to participate in the planning and management of this cooperative
agreement and to coordinate activities.
26

COPS Community Policing Development (CPD) Program Owner's Manual

The name of your designated COPS Office Program Manager will appear on the congratulatory
letter accompanying the award document and in the “Program Manager” section of the cooperative
agreement. This program manager will cooperatively work with you as outlined within the specific tasks
of the cooperative agreement.
2. Provide information and technical assistance from government sources within available resources and as
determined appropriate by the program manager.
When deemed appropriate by the program manager, the COPS Office will provide assistance from
government sources within and outside of the COPS Office and the DOJ.
3. Provide guidance to the awardee in the planning and development of strategies used in the project
and in the coordination of the project with law enforcement agencies and organizations interested in
contributing their support.
The COPS Office will participate in planning and developing strategies used during the project and,
where necessary and appropriate, facilitate any work between the awardee, law enforcement agencies,
and other organizations.
4. Work with the awardee to meet the designated project tasks and timelines.
The COPS Office will work cooperatively with the awardee to ensure that all designated, specific projectrelated tasks and timelines outlined within the cooperative agreement are met.
5. Review and approve required reports specific to each cooperative agreement, which will include
periodic progress and financial reports, deliverables, evaluations, and other documentation requiring
COPS Office approval.
The COPS Office will review and approve deliverables resulting from the award, including periodic
progress and financial reports, draft deliverables, etc. In the rare instance where your project involves
an evaluation of a COPS Office program, the COPS Office will not exercise final approval for deliverables
specifically intended as outcome evaluations to examine the effectiveness of COPS Office programs.
6. If applicable, U.S. Department of Justice regulations permit an awardee to copyright any work that is subject
to copyright and was developed, or for which ownership was purchased, under an award. The COPS Office
will reserve a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use,
and to authorize others to use, for Federal Government purposes: (1) the copyright in any work developed
under this cooperative agreement including any related subaward or contract; and (2) any rights of
copyright to which the awardee, including its subawardee or contractor, purchases ownership with support
from this cooperative agreement. Additionally, the COPS Office may make available for reproduction
material produced under this cooperative agreement by any means, including a U.S. Department of Justice
website, a hard copy(ies), or in electronic form(s), without restriction. The COPS Office also reserves the right,
at its discretion, to not publish deliverables and other materials (e.g., reports, publications, manuals, and
training curricula) developed under this cooperative agreement as a U.S. Department of Justice resource.
Please refer to award condition #21 on page 16 for a complete description of the copyright rights and
responsibilities of the COPS Office and awardee.
B. Awardee responsibilities
This section provides additional details of awardee responsibilities common to all COPS Office cooperative
agreements.
1. Be responsible for acquiring the rights, and ensuring that its subawardees/contractors/authors acquire
the rights, to copyrighted material for inclusion in U.S. Department of Justice publications or other
products or deliverables that are developed under this cooperative agreement, including the payment

27

COPS Community Policing Development (CPD) Program Owner's Manual

of required fees. All licensing, publishing or similar agreements with a copyright holder, publisher or
other relevant party shall include provisions giving the Federal Government a royalty-free, non-exclusive,
and irrevocable license to reproduce, publish, or otherwise use, and to authorize others to use, the
copyrighted material for Federal Government purposes.
Copies of copyright permissions and publication agreements should be submitted to the COPS Office.
Please refer to award condition #21 on page 16 for a complete description of the copyright rights and
responsibilities of the COPS Office and awardee.
2. Work closely with the COPS Office and program manager to achieve the tasks specified in this
cooperative agreement.
A COPS Office Program Manager has been designated to participate in the planning and management
of the cooperative agreement and to coordinate activities on behalf of the COPS Office. You should work
closely with your designated COPS Office Program Manager to ensure that the tasks specified in the
cooperative agreement are met.
3. Provide further detail on project plans as requested by the program manager.
Your COPS Office Program Manager is responsible for providing support and guidance in the planning
and implementation of your project, and for taking steps to ensure that program objectives and goals
are met as delineated in the cooperative agreement. In order for the COPS Office Program Manager to
provide such guidance, she or he must be kept informed regarding significant project plans, activities,
and deliverables.
4. Adhere to the requirements or tasks specified in this cooperative agreement and not deviate from them
unless requested adjustments are first presented to and approved by the program manager.
By accepting this award, you are obtaining federal funds from the COPS Office and agree to the terms
set forth in the cooperative agreement. As part of that agreement, your agency acknowledges that
it will comply with these conditions. The designated COPS Office Program Manager and awardee
project officers for their respective organizations shall have the authority to propose and approve any
modifications to the cooperative agreement. Modifications to the cooperative agreement may be
proposed in writing at any time during the period of performance by either party, and shall become
effective upon approval by both parties. Please be aware that the COPS Office will not approve any
modification request that results in an increase of federal funds.
The COPS Office realizes that agencies may need to reprogram award funds during the project award
period. Reprogrammed funds must be within the scope of the original intent of the cooperative
agreement. Your agency may reprogram its budget up to an aggregate of 10 percent of the total project
cost without prior written approval from the COPS Office. However, you should notify your COPS Office
Program Manager of any reprogramming that falls below the 10 percent threshold as well. Once the
reprogramming of funds totals an aggregate of 10 percent or more of the award, your agency must
seek written approval from the COPS Office for any additional budget modification requests. Refrain
from obligating or purchasing any of the requested items or services until the reprogramming request is
approved by the COPS Office. Please be advised that reprogramming requests for unallowable costs will
not be approved.
5. Submit for prior approval or disapproval to the program manager any proposed changes in key staff
assignments to this project and any significant changes in any partner’s role or responsibilities.

28

COPS Community Policing Development (CPD) Program Owner's Manual

The COPS Office must be made aware of changes in key staff that plays a significant role in the
achievement of project deliverables. The COPS Office realizes that staff assignments and key staff
roles may change throughout the life of the award. Your agency must seek approval from your COPS
Office Program Manager before making changes in key staff assignments or significant changes in any
partner’s role or responsibilities.
6. Obtain written approval from the COPS Office prior to obligating, expending or drawing down
cooperative agreement funds for the award of non-competitive contracts (including equipment
purchases) in excess of $100,000.
Please refer to award condition #13 on page 12 for a complete description of the sole source
justification requirement.
7. Ensure that all proposed deliverables and publications follow and are in accordance with the COPS
Office Editorial and Graphics Style Manual.
The COPS Office Editorial and Graphics Style Manual is the primary writing and editing reference for
COPS Office publications and related materials and is used to maintain the consistency and quality of
COPS Office knowledge resource products. It includes correct formats for footnotes, endnotes, and
references; information on formatting and design, Section 508 compliance, and permissions; a disclaimer
for COPS Office-funded publications; a list of editorial and proofreading marks; and an alphabetical list
of guidelines for word usages, spelling, punctuation, and grammar. A copy of the COPS Office Editorial
and Graphics Style Manual is included in the award packet. Familiarize yourself with the document and
use it as a guideline when preparing written materials for COPS Office publication. If you need additional
copies, contact your COPS Office Program Manager or the Response Center at 800-421-6770, or visit
this link to download a copy of the manual: http://www.cops.usdoj.gov/pdf/2014AwardDocs/CPD/
StyleGuide3rded.pdf.
8. Submit one copy of all reports and proposed products and deliverables (written, visual, or sound;
curricula, reports, or websites) or computer programs resulting from this cooperative agreement to the
program manager ninety (90) days prior to public release.
The COPS Office has an interest in maintaining the quality, objectivity, utility, and integrity of reports
and publications resulting from awards to ensure that the information provided to the public is current,
complete, and accurate. It is also important for the COPS Office to be aware of all publications and
deliverables resulting from awards so that the COPS Office can be prepared to respond to inquiries
about these deliverables and if applicable, can seek means by which to promote them.
Submit copies of all deliverables (written, visual, or sound; curricula, reports, or websites) a minimum of
90 days prior to public release. In addition, please include the mandatory disclaimer statement and, if
applicable, the copyright notice shown in Section III.B.9 of the cooperative agreement on all deliverables.
9. All products and deliverables (written, visual, or sound; curricula, reports, or websites) or computer
programs developed under this cooperative agreement shall contain the following statement:
This project was supported by cooperative agreement number 2014-XX-XX-XXXX awarded by
the Office of Community Oriented Policing Services, U.S. Department of Justice. The opinions
contained herein are those of the author(s) and do not necessarily represent the official position
or policies of the U.S. Department of Justice. References to specific agencies, companies, products,
or services should not be considered an endorsement by the author(s) or the U.S. Department of
Justice. Rather, the references are illustrations to supplement discussion of the issues.
The Internet references cited in this publication were valid as of the date of this publication. Given
that URLs and websites are in constant flux, neither the author(s) nor the COPS Office can vouch for
their current validity.
29

COPS Community Policing Development (CPD) Program Owner's Manual

When appropriate, U.S. Department of Justice publications and other products and deliverables
developed under this cooperative agreement should contain the following copyright notice:
Copyright © [year work was published] [name of copyright owner]. The U.S. Department of Justice
reserves a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise
use, and authorize others to use, this publication for Federal Government purposes. This publication
may be freely distributed and used for noncommercial and educational purposes only.
For more information, please refer to award condition #17 on page 14 for a complete description of the
public release information requirements.
10. Ensure that all electronic and information technology deliverables (web sites and web-based
information, video and multimedia products, compact disks, software applications and operating
systems, and telecommunication products) are developed and produced in a format that is accessible
according to Section 508 accessibility requirements. Specifically, video should contain closed-captioning
and audio description options. Electronic publications should be created in HTML, PDF fully tagged, or
accessible text file format and all web sites must be fully compliant with 508 accessibility standards. For
more information on Section 508 accessibility requirements, consult www.section508.gov.
Section 508 of the Rehabilitation Act of 1973, as amended, ensures that users with disabilities have
access to electronic and information technology produced by federal agencies and by organizations
receiving federal funds. Accessibility involves the ability of people who are visually impaired, deaf, or
hard of hearing to access documents through special software on their personal computers. Authors
submitting documents to the COPS Office for publication must provide documents in text and
accessible PDF formats that are compliant with Section 508. For example, this includes tagging PDF files
and closed-captioning videos. For more information on Section 508 accessibility requirements, consult
www.section508.gov or contact your COPS Office Program Manager.
11. Ensure that web-based courses developed through this cooperative agreement are compatible with the
current framework used in the COPS Office Learning Portal. Prior to the development of the web-based
course, the awardee must contact the COPS Office to receive guidance to ensure this compatibility. At
the request of the COPS Office, submit web-based courses that are developed through this cooperative
agreement to the COPS Office. For more information, please refer to the COPS Office Curriculum
Standards, Review, and Approval Guide or contact your COPS Office Program Manager.
12. At the request of the COPS Office, submit all website(s) and web-based information that are developed
through this cooperative agreement to the COPS Office. The information will be submitted in a format
that will enable the COPS Office to reproduce the website(s) and web-based information on an alternative
web based platforms. For more information, please contact your COPS Office Program Manager.
13. If required, submit all surveys, interview protocols, and other information collections to the COPS Office
for submission to the Office of Management and Budget (OMB) for clearance under the Paperwork
Reduction Act (PWRA) of 1995.
For more information, please refer to award condition #19 on page 15 for a complete description of the
Paperwork Reduction Act (PWRA) requirements.
14. Agree to cooperate with the monitor or evaluator if monitoring or an evaluation of this project is to be
undertaken by the COPS Office or a third party and, in consultation with the COPS Office, agree to make
reasonable adjustments to programs and activities in recognition of significant points of evaluation or
feedback and to remedy any violations of the terms and conditions of this award.
For more information, please refer to award condition #10 on page 10 for a complete description of
award monitoring activities.

30

COPS Community Policing Development (CPD) Program Owner's Manual

15. Be responsible for the development, approval, and operation of all subawards and require its
subawardees to adhere to applicable federal requirements governing federal assistance. The awardee will
ensure that subawardees maintain effective control and accountability over all funds, property and other
assets covered by subawards and that each subawardee establishes and uses internal fiscal and program
management procedures sufficient to prevent fraud, waste or abuse. 28 C.F.R.§§ 66.37, 70.5, as applicable.
Under the Uniform Administrative Requirements, the awardee must ensure that subawardees maintain
effective control and accountability over all funds, property, and other assets covered by subawards
and that each subawardee establishes and uses internal fiscal and program management procedures
sufficient to prevent fraud or abuse.
16. Work to develop a marketing plan to increase the visibility of the project and any accompanying
outcomes/deliverables at the request of the COPS Office. The awardee will coordinate any marketing
activities with the COPS Office.
As a Federal Government agency whose activities include producing and disseminating law
enforcement materials to advance public safety through community policing across the nation, the
COPS Office has an interest in making your deliverables and products widely available and accessible
to the public. To assure that COPS Office-funded projects and deliverables reach their intended target
audiences, awardees are encouraged to develop specific marketing plans to advance the visibility of
their project outcomes. These activities must be coordinated with the COPS Office and at the COPS
Office’s request should be written down in a specific marketing plan. You should work closely with your
COPS Office Program Manager to discuss the project deliverables, intended audience, marketing and
promotional activities, and the potential need for a specific marketing plan for your CPD project.
17. Work closely with the COPS Office and program manager to respond to peer reviewer, program
manager, and other COPS Office staff comments prior to the cooperative agreement expiration date.
The COPS Office has an interest in maintaining the quality, objectivity, utility, and integrity of reports
and publications resulting from awards to ensure that the information provided to the public is current,
complete, and accurate. As part of this process, COPS Office Program Managers are required to follow
the COPS Office Knowledge Resource Development Standard Operating Procedures, which are internal
procedures that govern the production processes for COPS Office publications and resources. To ensure
consistency in the development and distribution of quality community policing-related publications,
your draft deliverables will be thoroughly vetted internally within the U.S. Department of Justice and
peer reviewed externally with subject-matter experts.
Once you submit your deliverables to the COPS Office, your COPS Office Program Manager will guide
you through the knowledge resource development process, including responding to comments and
suggestions that result from vetting or peer review that may result in modifications to the deliverables.
18. Obtain written approval from the COPS Office prior to entering into any contract, agreement or other
obligation for costs related to any conference, meeting, retreat, seminar, symposium, training activity, or
similar event funded under this award. For more information on allowable costs, please follow this link:
www.ojp.gov/funding/confcost.htm.
The COPS Office recognizes the importance of its fiduciary responsibility and that of its awardees to
ensure conference spending is accomplished within proper guidelines and with restraint.
Awardees must strictly minimize costs, ensure prudent spending, and avoid the fact or appearance
of extravagant spending. Awardees are encouraged to find alternative ways to facilitate events, such
as webinars, acquire the lowest cost locations and venues, minimize travel costs, ensuring that all

31

COPS Community Policing Development (CPD) Program Owner's Manual

conference costs are necessary business expenses. Award funds cannot be used to purchase food or
beverages for any conference or similar event, except in very limited circumstances, so please consult
your COPS Office Program Manager.
Failure to obtain written approval prior to entering into any agreement related to any conference or similar
event may result in the determination that those costs are ineligible for reimbursement under the award.
19. Ensure that all conference or similar event costs comply with current and future guidelines and policies
that you receive from the COPS Office on conference planning, food and beverages, minimizing costs,
and conference cost reporting.
The COPS Office will notify awardees of any updated conference costs and reporting requirements
during the award period.
20. Within 45 days after the end of any conference, meeting, retreat, seminar, symposium, training activity, or
similar event funded under this award, and the total cost of which exceeds $20,000 in award funds, the
recipient must provide the program manager with the following information and itemized costs:

• Name of the event
• Event dates
• Location of event
• Number of federal attendees
• Number of non-federal attendees
• Costs of event space, including rooms for break-out sessions
• Costs for audio visual services
• Other equipment costs (e.g., computer fees, telephone fees)
• Costs of printing and distribution
• Costs of meals provided during the event
• Costs of refreshments provided during the event
• Costs of event planner
• Costs of event facilitators
• Any other direct costs associated with the event
• The recipient must also itemize and report any of the following attendee (including participants,
presenters, speakers) costs that are paid or reimbursed with cooperative agreement funds:

• Meals and incidental expenses (M&IE portion of per diem)
• Lodging
• Transportation to/from event location (e.g., common carrier, privately owned vehicle (POV))
• Local transportation (e.g., rental car, POV) at event location
Note that if any item is paid for with registration fees, or any other non-award funding, then that portion
of the expense does not need to be reported.
In the U.S. Department of Justice (DOJ) FY 2008 Appropriations Act (Section 218, Title II, Division B, Public
Law 110-161), the Attorney General was directed to collect and submit quarterly reports about conference
activities to DOJ’s Office of the Inspector General (OIG). The reports are required to provide information
related to the costs and contracting procedures relating to each conference, held by the U.S. Department
of Justice during each fiscal year, for which the cost to the government was more than $20,000.

32

COPS Community Policing Development (CPD) Program Owner's Manual

This reporting requirement also applies to any conference planned and held by the DOJ, including
conferences funded by the COPS Office, but conducted by an outside entity through the use of a
contract or a cooperative agreement. For purposes of this requirement, a conference is defined as a:
meeting, retreat, seminar, symposium, event, or training activity.
To comply with the reporting requirement, the COPS Office must collect quarterly data from outside
entities that planned and held conferences on its behalf. The deadline for the COPS Office to report this
data is 45 days after the end of each fiscal quarter. Therefore, if you conduct any conference activities
that fall under these reporting requirements, please complete and submit the Conference Reporting
Template no later than 30 days after the end of the quarter to your COPS Office Program Manager. The
reporting deadlines for any relevant conference activity data to be submitted to the COPS Office are
October 31, January 31, April 30, and July 31. These reporting requirements must be done during your
entire award period, but you only need to report each event once.
A sample of this report can be found in appendix E, “Conference reporting requirements,” on page 71 of
this manual, and an electronic version of the template can be obtained from your COPS Office Program
Manager. Please complete the shaded and non-shaded fields on this template.
While registration fees do not need to be reported on the Conference Reporting Template, registration
fees or any other revenue that is generated as a result of a COPS Office-funded activity under this award
may need to be reported as program income on the quarterly Federal Financial Report (SF-425). For more
information on what constitutes program income, please contact your COPS Office Program Manager.
21. If applicable, submit by the 5th day of each month information on all training and technical assistance
events funded under this award to the COPS Office Grantee Training and Technical Assistance (TTA)
Reporting Tool on the Community Policing Learning Portal. Reporting instructions are outlined in the
COPS Office Training and Technical Assistance Reporting Guide. Please refer to the COPS Office Training
and Technical Assistance Reporting Guide or consult your COPS Office Program Manager.
22. Submit all approved indirect cost rates, if applicable, covering the award period to the COPS Office
within 30 days of approval from the cognizant federal agency.
If a provisional indirect cost rate is in effect at award closeout, the awardee shall proceed with closeout
but will complete an expenditure analysis upon receipt of the approved final indirect cost rate to
determine if an adjustment is necessary. If the awardee drew down excess COPS Office funding for
indirect costs, the awardee must return the overpayment to the COPS Office. If the awardee incurred
additional indirect costs, the awardee may request a budget modification if the award is still open and
award funds are available. If the awardee returns or draws down COPS Office funding, the awardee will
submit a revised final Federal Financial Report (SF-425).
The awardee should pay particular attention to the two areas listed below to ensure that their
application of indirect cost rate is in compliance with the existing requirements of the government-wide
award rules set out in the Office of Management and Budget (OMB) Circulars and regulations:
1.

$25,000 subcontract/subaward limitation: For educational institutions and non-profit organizations,
indirect cost rates negotiated on the basis of modified total direct costs may only be applied
against the first $25,000 of any subcontract or subaward under the agreement. This limitation must
be applied to all conference related subcontracts and subawards, including those with hotels and
travel agents. (2 C.F.R. Part 220 (Educational Institutions, formerly Circular A-21), Appendix A, G(2)
and 2 C.F.R. Part 230 (Non-Profit Organizations, formerly Circular A-122), Appendix A, D(3)(f ).)

2.

Participant support costs: For non-profit organizations, in accordance with 2 C.F.R. Part 230,
Appendix A, D(2)(C), participant support costs are generally excluded from the distribution
base. “The distribution base may be total direct costs (excluding capital expenditures and other
33

COPS Community Policing Development (CPD) Program Owner's Manual

distorting items, such as major subcontracts or subgrants), direct salaries and wages, or other base
which results in an equitable distribution. The distribution base shall generally exclude participant
support costs as defined in paragraph 32 of Appendix B {in 2 C.F.R. Part 230}.”
Participant support costs are direct costs for items such as stipends or subsistence allowances,
travel allowances, and registration fees paid to or on behalf of participants or trainees (but not
employees) in connection with meetings, conferences, symposia, or training projects. This exclusion
applies to the entirety of any subcontracts for the lodging and travel of conference participants or
trainees (but not employees).
Please note that only employees of the non-profit organization are excluded from the definition of
participant support costs. Costs related to contractors of the non-profit organization who are acting
in the capacity of a conference trainer, instructor, presenter, or facilitator are considered participant
support costs. For more information on allowable costs for conferences and training, please follow
this link: www.ojp.gov/funding/confcost.htm.
Indirect costs were removed from the budget if the awardee did not provide, at the time of
application, either a current approved federal indirect cost rate or documentation showing a
pending request for approval by the cognizant federal agency.
Indirect cost rates are federally negotiated and approved rates that are based on audited and
documented expenses that are apprown 30 days of receipt. At award closeout, if a provisional indirect
cost rate is in effect, you may proceed with closeout. After closeout, upon receipt of the final approved
indirect cost rate, you should complete an expenditure analysis to determine if an adjustment
is necessary. If you drew down excess COPS Office funding for indirect costs, please return the
overpayment to the COPS Office and submit a revised FFR (SF-425).
23. Follow the COPS Office Curriculum Standards, Review and Approval Guide and COPS Office Instructor
Quality Assurance Guide, if developing training curriculum or delivering training under this cooperative
agreement. A copy of these guides will be supplied to you by your COPS Office Program Manager.
The purpose of the COPS Office Curriculum Standards, Review, and Approval Guide is to support the
development, review, and approval of COPS Office-funded courses by supplying training providers with
recommended instructional guidelines and educating awardees on the process by which curriculum
will be reviewed and approved by the COPS Office. The COPS Office will utilize the ADDIE model as a
process to standardize the development, delivery, and evaluation of training developed by the COPS
Office training providers. This process will provide the COPS Office with a more effective and efficient
verification and validation methodology, ensuring the awardees’ capability to develop and deliver
training that advances and promotes the practice of community policing.
The ADDIE model is an industry standard for curriculum development. This instructional design process
will be used as the foundation for developing curriculum for the COPS Office training. The design
process includes the following:
1.

Analysis – This is the first stage of the ADDIE and focuses on gathering information on the what,
where, why, for whom, and by whom in preparation for creating curriculum that fills the learning
needs of students.

2.

Design – This stage of the ADDIE focuses on creating the blueprint for the instructional experience,
such as the structure of the content and learning materials, etc.

3.

Development – This stage of the ADDIE focuses on production—where the plans that are created
during the design phase become a reality. This phase addresses how the instructional materials will
be used to support learning and engage students in innovative and productive ways.
34

COPS Community Policing Development (CPD) Program Owner's Manual

4.

Implementation – This stage of the ADDIE tests and deploys the course to determine whether the
components function as designed within the identified environment (online, classroom, etc.).

5.

Evaluation – This stage of the ADDIE ensures that the course functions as designed with actual end-users.

It is the goal of the COPS Office to maintain the COPS Office training products and services, keeping them
current, relevant, and applicable through comprehensive updates on community policing methodology,
tools, and techniques. Awardees are required to adhere to the standards outlined in the guidance.
24. Notify and consult with the COPS Office prior to partnering with any non-federal entity, including soliciting
and accepting free goods or services, on activities under this cooperative agreement.
The COPS Office must ensure that it promptly identifies and addresses any potential conflicts of interest
(real or apparent) that may arise with the awardee partnering with a non-federal entity on COPS Officefocused/branded events, including soliciting and accepting free goods or services.
C. Awardee acknowledgements
This section of the cooperative agreement is similar to the award conditions listed above and notifies you of
important award requirements.
1. If any part of the funded project contains research or statistical activities which involve human subjects
that are not covered by an exemption set forth in 28 C.F.R. Part 46.101(b)(1-6), the awardee must meet the
provisions of the U.S. Department of Justice’s common rule regarding the Protection of Human Subjects,
28 C.F.R. Part 46, prior to the expenditure of federal funds to perform such activity(ies). The awardee also
agrees to comply with 28 C.F.R. Part 22 regarding the safeguarding of individually identifiable information
collected from research participants.
When conducting research involving human subjects, it is critical that the proper steps be taken to
provide the appropriate and required protections. Please consult the U.S. Department of Justice’s common
rule regarding human subjects research risk protections, 28 C.F.R. Part 46 and 28 C.F.R. Part 22, to ensure
that you comply with these research requirements. If applicable, also follow any requirements or processes
governing your organization’s institutional review board (IRB) that approves, monitors, and reviews your
research involving human subjects.
For more information, please refer to award condition #20 on page 15 for a complete description of
human subjects research requirements.
2. Implementation of this award shall be subject to federal monitoring, auditing, or evaluation or a Single
Audit Act audit (see OMB Circular A-133), and the awardee agrees to cooperate with such activities by
providing access to and copies of, as appropriate, all project-related records, documents, and personnel.
If the awardee is a for-profit organization, the Uniform Administrative Requirements 28 C.F.R. § 70.26(d)
states, “Commercial organizations must follow the audit threshold in revised OMB Circular A-133 in
determining whether to conduct an audit in accordance with Government Auditing Standards.”
For more information, please refer to section VI, “Federal Audit Requirements,” on page 38 of this manual.
3. Failure to comply with the terms and conditions of this award may result in legal sanctions including, but
not limited to, suspension and termination of funds, repayment of expended funds, and ineligibility to
receive additional COPS Office funding.
For more information, please refer to award condition #10 on page 10 on award monitoring activities,
award condition #22 on page 17 on additional high-risk grantee requirements, and the paragraph on page
24, “What are the specific rules regarding termination of award funding?”

35

COPS Community Policing Development (CPD) Program Owner's Manual

4. False statements or claims made in connection with COPS Office awards may result in fines,
imprisonment, debarment from participating in federal grants or contracts, or any other remedy
available by law to the Federal Government.
For more information, please refer to award condition #16 on page 14 for a complete description of false
statements requirements.
D. Specific requirements
This section of the cooperative agreement will specify tasks that awardees agree to fulfill during the stated
timeframes including addressing peer reviewer and the COPS Office staff comments to deliverables
and producing an executive summary document for each publication developed under the award. Any
proposed changes to these tasks must be submitted to the COPS Office Program Manager for approval.
E. Performance timeline and deliverables
A performance time line for all deliverables which are considered to be significant in the performance of
the cooperative agreement and due dates based upon the award start date will be listed in this section.
One electronic copy of the deliverable items must be delivered to the COPS Office Program Manager in
accordance with the agreed upon schedule in the cooperative agreement.
F. Financial status reports
The awardee will provide quarterly reports of project activity and expenditures. Specifically, the awardee is
required to submit quarterly Federal Financial Reports on the Standard Form 425 (SF-425) within 30 days
after the end of each quarter (January 1–March 31 / April 1–June 30 / July 1–September 30 / October 1–
December 31). A final SF-425 is due within 90 days after the end of the award period. Awardees must submit
the quarterly SF-425 online. Visit the COPS Office website at www.cops.usdoj.gov and select the “Account
Access” link in the upper right corner to login, complete, and submit reports online.
For more information, please refer to award condition #9 on page 9 and section VII, “Reports,” on page 49 of
this manual for a complete description of reporting requirements.
G. Programmatic progress reports
The awardee will provide periodic progress reports detailing project activity. Specifically, the awardee
will submit progress reports through the COPS Office online progress reporting system in the frequency
requested. These progress reports should be received by the COPS Office within 30 days of the end of the
reporting period. The awardee will also submit a final progress report to the COPS Office within 90 days of
the end of the award period.
For more information, please refer to award condition #9 on page 9 and section VII, “Reports,” on page 49 of
this manual for a complete description of reporting requirements.

IV. Period of performance
This section specifies the cooperative agreement period of performance (start and end dates).

V. Financial administration
A. Funding
The total amount of federal funding to be provided under the cooperative agreement is stated on the award
document, award congratulatory letter, and official Financial Clearance Memorandum (FCM).
B. Travel
All travel plans related to the cooperative agreement and to the development of the deliverables should be
submitted to the COPS Office Program Manager for review by the COPS Office.

36

COPS Community Policing Development (CPD) Program Owner's Manual

1. If the awardee is subject to Circular A-21 Cost Principles for Educational Institutions; Circular A-87
Cost Principles for State, Local and Indian Tribal Governments; or Circular A-122 Cost Principles for
Non-Profit Organizations, then travel costs that are incurred directly by the awardee or for project-related
non-awardee travel will be reimbursed based upon the awardee’s written institutional travel policy if
the costs are reasonable and allocable to the project. In the absence of an acceptable institutional travel
policy, allowable per diem travel costs for lodging, meals, and incidentals will be reimbursed based on
the established GSA per diem rates for the relevant geographic area. Allowable airfare travel costs will be
reimbursed based upon the lowest discount commercial airfare, the Federal Government contract airfare
(if authorized and available), or standard coach airfare, unless otherwise authorized in advance by the
COPS Office.
2. If the awardee is subject to FAR-31.2, Contracts with Commercial Organizations, then travel costs that are
incurred directly by the awardee will be reimbursed if the costs are reasonable and allowable under the
project. Travel costs for lodging, meals, and incidental expenses may be reimbursed based on per diem,
actual expenses, or a combination of these methods, as long as the reimbursement rate does not exceed
established GSA per diem rates as set forth in the federal travel regulation. Transportation costs may
be reimbursed based on mileage rates, actual costs incurred, or on a combination of these methods.
Allowable airfare travel costs will be reimbursed based upon standard coach fare, unless otherwise
authorized in advance by the COPS Office.
Depending on the status and type of the awardee organization, different circulars and requirements
govern your travel expenses. Please consult the appropriate circular governing your organization type.
In all instances, costs must be reasonable and directly support project objectives and goals. For more
information on the GSA lodging/per diem rates, please visit www.gsa.gov/perdiem.
C. Consultant rates
Unless otherwise approved by the COPS Office, approved consultant rates will be based on the salary a
consultant receives from his or her primary employer, as applicable, up to $550 per day. For consultant or
contractor rates which exceed $550 per day, the COPS Office requires written justification if the consultants
or contractors are hired through a noncompetitive bidding process. Authorization requires submitting a
detailed written justification of the consultant rate to the program manager. Specific and detailed written
justification for each additional consultant must be submitted to and approved by the COPS Office prior to
obligation or expenditure of such funds.
For more information, please refer to appendix F, “Consultant/contractor rate information sheet,” on page 84
of this manual.
D. Project budget
The approved project budget is incorporated herein and made a part of this cooperative agreement.
Reallocation between approved budget categories is allowed up to 10 percent of the total award amount
as last approved by the COPS Office, providing there is no change in project scope. When the cumulative
changes exceed 10 percent of the total award amount or change the scope of the project, prior written
approval from the COPS Office is required. The awardee must promptly notify the COPS Office in writing
of events or proposed changes in excess of 10 percent of the total award amount and must obtain written
approval from the COPS Office for the changes before incurring the proposed costs. In requesting an
adjustment, the awardee will set forth the reasons and the basis for the proposed change and any other
information deemed helpful for review by the COPS Office.

37

COPS Community Policing Development (CPD) Program Owner's Manual

The COPS Office realizes that agencies may need to reprogram award funds during the project award period.
Reprogrammed funds must be within the scope of the original intent of the cooperative agreement. Your
agency may reprogram its budget up to an aggregate of 10 percent of the total project cost without prior
written approval from the COPS Office. However, you should notify your COPS Office Program Manager of
any reprogramming that falls below the 10 percent threshold as well. Once the reprogramming of funds
totals an aggregate of 10 percent or more of the award, your agency must seek written approval from the
COPS Office for any additional budget modification requests. Refrain from obligating or purchasing any of
the requested items or services until the reprogramming request is approved by the COPS Office. Please be
advised that reprogramming requests for unallowable costs will not be approved.
For more information, please refer to award condition #7 on page 8 for a complete description of
modifications requirements.
E. Payment
All costs claimed for reimbursement, and payment, including the final payment, shall be submitted via the
Grant Payment Request System (GPRS).
For more information, please see section IV, “Accessing Award Funds,” on page 43 of this manual.
F. No-cost extensions of time
Awardee must provide a reasonable justification for delays in implementing this cooperative agreement to
be granted a no-cost extension. A request for an extension of the grant award period to receive additional
time to implement the funded program is at the discretion of the COPS Office. Such extensions do not
provide additional funding.
The COPS Office will contact your agency during the last quarter of the award period to determine whether
a no-cost extension is needed. Requests to extend the award period must be received by the COPS Office
before the end date of the award. Failure to submit a request for a no-cost extension by the end date of the
award may result in the immediate deobligation of any remaining award funds. Extension requests must be
received prior to the end date of the award. Under federal regulations, requests to extend the award period
require prior written approval from the COPS Office. Without an approved extension, your funding will stop
automatically at the end of the original award period.
For more information, please refer to award condition #6 on page 8 for a complete description of
extensions requirements.
G. Employment
Awardee acknowledges that nothing in this cooperative agreement shall be construed to create an
employment relationship with the COPS Office or with the Federal Government or to require provision of
any benefits incident to employment.
The cooperative agreement does not create an employment relationship with the COPS Office.

VI. Program managers
The contact information for the COPS Office Program Manager and the awardee project/program manager
will be listed in the cooperative agreement including name, title, organization, telephone, and e-mail
address. These program/project managers have the authority to propose and approve any modifications to
the cooperative agreement for their respective organizations.

38

COPS Community Policing Development (CPD) Program Owner's Manual

VII. General provisions
The awardee of record must follow all requirements imposed by the U.S. Department of Justice as an award
term, condition, or administrative requirement of the grant, including but not limited to: the COPS Office
Community Policing Development Program Award Owner’s Manual; the Assurances and Certifications; the
COPS Office statute (42 U.S.C. 3796dd et seq.); 28 C.F.R. Part 66 or 28 C.F.R. Part 70 as applicable (governing
administrative requirements for grants and cooperative agreements); 2 C.F.R. Part 225 (OMB Circular A-87), 2
C.F.R. Part 220 (OMB Circular A-21), 2 C.F.R. Part 230 (OMB Circular A-122) and 48 C.F.R. Part 31.000 et seq. (FAR
31.2) as applicable (governing cost principles); OMB Circular A-133 (governing audits); the current edition
of the COPS Office Grant Monitoring Standards and Guidelines; the COPS Office Editorial and Graphics Style
Manual; and all other applicable program requirements, laws, orders, regulations, or circulars.
The terms, conditions, and requirements listed in the above section are mandatory and must be met
and satisfied.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that
ban text messaging while driving and to establish workplace safety policies to decrease crashes caused by
distracted drivers.
To improve safety on roads and highways, recipients of federal assistance are encouraged to adopt and
enforce policies that ban text messaging while driving.

VIII. Modifications
The designated COPS Office and awardee project officers (under Sections VI (A) and VI (B)) for their respective
organizations shall have the authority to propose and approve any modifications to this cooperative
agreement. Modifications to this cooperative agreement may be proposed at any time during the period of
performance by either party, and shall become effective upon approval by both parties.
Your agency may reprogram its budget up to an aggregate (over the course of your project) of 10 percent of
the total project cost without prior written approval from the COPS Office. However, you should notify your
COPS Office Program Manager of any reprogramming that falls below the 10 percent threshold as well. Once
the reprogramming of funds totals an aggregate of 10 percent or more of the award, your agency must seek
written approval from the COPS Office for any additional budget modification requests. For more information,
please refer to award condition #7 on page 8 for a complete description of modifications requirements.

IX. Incorporation by reference; effective date
By signing the award document, the responsible parties designated below have entered into this
cooperative agreement, which is incorporated by reference into the award document. This cooperative
agreement is effective as of the date that the last responsible party signed the award document.

Ronald L. Davis, Director
Office of Community Oriented Policing Services
[Insert Law Enforcement Executive/Program Official Name]
[Insert Agency Name]
[Insert Government Executive/Financial Official Name]
[Insert Agency Name]

39

COPS Community Policing Development (CPD) Program Owner's Manual

For the 2014 Community Policing Development program, the cooperative agreement between the awardee
and the COPS Office is incorporated by reference into the award document and is part of the award
document. By signing the award document, the awardee has entered into the cooperative agreement with
the COPS Office and agrees to abide by all the requirements in the cooperative agreement. The cooperative
agreement becomes effective on the date that the last responsible party (e.g., law enforcement executive,
program official, government executive, or financial official) signs the award document.

40

COPS Community Policing Development (CPD) Program Owner's Manual

III. PROCUREMENT PROCESS
In general, award recipients are required to procure funded items through open and free competition
when feasible. For the purchase of equipment, technology, or services under a COPS Office award, award
recipients must follow their own policies and procedures on procurement as long as those requirements
conform to the federal procurement requirements set forth in 28 C.F.R. § 66.36 and 28 C.F.R. § 70.40 et seq.
(as applicable).
As described in award condition #13 on page 12, awardees are required to submit a sole source justification
(SSJ) request if a competitive bidding will not be possible and the threshold of $100,000 for goods or
services to be procured through a sole source is met. The COPS Office will review your request and
supporting information to determine whether an exception can be awarded to the general rule of open
competition. Written approval from the COPS Office for the use of a sole source must be received prior to
purchasing items or services, obligating funding for a contract, or entering into a contract with award funds.
All awardees are expected to review and abide by 28 C.F.R. Parts 66 and 70, as applicable, in determining if
an SSJ must be completed. Please contact your COPS Office Program Manager at 800-421-6770 for further
assistance with this federal regulation.
A sole source justification request should be submitted if an award recipient determines that the award of a
contract through a competitive process is infeasible, and if one or more of the following circumstances apply:

• The item (or group of items) or service is available only from one source.
• The public exigency or emergency for the item/service will not permit a delay resulting from
competitive solicitation.

• Competition is determined inadequate after solicitation of a number of sources.

What documentation must be submitted to the COPS Office for sole
source approval?
Requests for sole source procurements of equipment, technology, or services in excess of $100,000 must be
submitted to the COPS Office in writing, confirming that the award of the contract through full and open
competition is infeasible. Please note that a justification must be submitted for each vendor providing goods
or services in excess of $100,000.
To ensure that all of the necessary information is included and submitted to the COPS Office, the following
checklist can be used when preparing your agency’s sole source request:
Letterhead. The sole source request must be signed by an authorized representative and submitted on
awardee department letterhead, and must include the agency ORI and the award number for which the
approval is being sought. The request should also include the following information:
Section I. Description of Project
A brief description of the project, the amount to be designated for the sole source procurement,
and the purpose of the contract.
Section II. Reason for Request
An explanation as to why full and open competition is infeasible (e.g., why it is necessary to
contract in a noncompetitive manner), and which one (or more) of the three required categories
identified below applies to the requested sole source procurement transaction(s).

41

COPS Community Policing Development (CPD) Program Owner's Manual

•

The item/service is available only from one source.

•

The public exigency or emergency for the requirement will not permit a delay resulting
from competitive solicitation.

•

Competition is determined inadequate after solicitation of a number of sources.

Section III. Supporting Documentation
The information below should support the applicable category(ies) identified in Section II.
If the item/service is available only from one source, please include the following:
Uniqueness of items/services to be procured from the proposed contractor or vendor
(compatibility, patent issues, etc.)
How the agency determined that the item/service is only available from one source (e.g.,
market survey results, independent agency research, patented or proprietary system)
Explanation of need for contractor’s expertise linked to the current project (e.g., knowledge of
project management, responsiveness, experience of contractor personnel, prior work on earlier
phases of project)
Any additional information that would support the case
If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:
Explanation of the specific public emergency
Impact on project if deadline/dates are not met
When the contractual coverage is required by your department and why
Any additional information that would support the case
If competition is determined inadequate after solicitation of a number of sources, please include
the following:
Results of a market survey to determine competition availability (if no survey is conducted,
please explain why not)
Any additional information that would support the case
Section IV. Best Interest Statement
A statement declaring that this action/choice is in the best interest of the agency.
Failure to provide all of the necessary information will delay the processing of your request. Your agency
will be contacted if any of the identified information is missing or if additional supporting documentation is
required. The COPS Office will notify your agency in writing after completion of the review.
Please be advised that conflicts of interest are prohibited under the procurement standards set forth in 28
C.F.R. § 66.36 and 28 C.F.R. § 70.40 et seq.

42

COPS Community Policing Development (CPD) Program Owner's Manual

IV. ACCESSING AWARD FUNDS
This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and award administration, please contact the
COPS Office Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant Payment
Request System (GPRS). GPRS is a web-based system that enables awardees to use a secure Internet
connection to request funds. Approved payment requests will automatically be scheduled for payment by
the U.S. Department of the Treasury. An awardee will be able to review previous requests made since 2007.
For more information on the GPRS, please go to www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view
the User Guide.

Setting up your account
How do we set up a GPRS account?
If you are a new awardee to the COPS Office, your law enforcement executive or government executive
should receive notification about GPRS shortly after the COPS Office receives your signed award document.
This notification will contain all of the information that your agency needs to set up the GPRS payment
method. If your law enforcement executive or government executive do not perform drawdown requests for
your agency, your award administrator will need to go online to https://grants.ojp.usdoj.gov/gprs/login
to log in and register to become a drawdown specialist. You will receive, via e-mail, a temporary password
and information on how to use GPRS. Please note that part of the verification process may involve outreach
to your law enforcement executive or government executive or other financial points of contact to validate
information provided by the drawdown specialist.
If you are already registered in GPRS and would like to add a newly awarded cooperative agreement
award to the existing username, contact the COPS Office GPRS Registration Team via e-mail at COPS
OfficeGPRSRegistration@usdoj.gov and provide the following information:

• User name
• First/Last name
• Vendor Number
• Grant/Award number (s) to be added
How do we fill out the payment enrollment forms?
If you are a new awardee to the COPS Office, your agency will need to complete an Automated Clearing
House (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the
COPS Office website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your award funds, your agency must mail the original form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 Seventh Street NW
Washington, DC 20531

43

COPS Community Policing Development (CPD) Program Owner's Manual

Your agency must complete the “Payee/Company Information” section following the directions on the back
of the form and also provide the award number (printed on the award document). Next, your financial
institution must complete the “Financial Institution Information” section and have the appropriate financial
official sign the form.
If you are already a COPS Office awardee, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the newly awarded
award as long as your OJP vendor number has not changed. If you have any questions, or wish to verify your
ACH enrollment form information, please call the COPS Office Response Center at 800-421-6770.

When should Federal Financial Reports be filed?
After your agency returns the signed award document to the COPS Office, under current regulations, you are
required to submit quarterly Federal Financial Reports (FFRs) using a Standard Form 425 (SF-425). This report
reflects the actual monies spent and unliquidated obligations incurred by your agency. You will not be able
to make drawdowns from your award account if the SF-425 for the most recent reporting quarter is not on
file with the COPS Office by the deadline date. Awardees are encouraged to submit their SF-425 reports via
the Internet at www.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see section VII of this
award owner’s manual, titled “Reports,” on page 49.
Filing the FFR (SF-425) identifies your federal and local expenditures made during that calendar quarter.
However, to receive actual payment, you must request it through GPRS.

Additional payment questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS Office awards. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment
to ensure that federal cash on hand is the minimum that you need.
There should be no excess federal award funds on hand, except for advances not exceeding 10 days, as
noted above.
The Federal Government has four basic rules regarding advances. Advances can be terminated if
the awardee

• is unwilling or unable to attain project goals;
• maintains excess cash on hand;
• does not adhere to the terms and conditions of the award;
• fails to submit reliable or timely reports.
How often do we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However, reimbursement
is only for costs that were approved in the Financial Clearance Memorandum. As a general guideline, most
agencies request reimbursement on a monthly or quarterly basis. Also, please note that a date range for a
reimbursement request can only be used once.

44

COPS Community Policing Development (CPD) Program Owner's Manual

Can we earn interest on our award funds?
Your agency should minimize the time between your draw down of award funds and your payment of
award costs to avoid earning excess interest on your award funds. You must account for interest earned on
advances of federal funds as follows:
Local units of government may keep interest earned on all advances of federal funds up to $100 per federal
fiscal year in the aggregate. Interest earned in excess of $100 must be remitted promptly, but at least
quarterly, to the U.S. Department of Health and Human Services, Payment Management Systems, P.O. Box
6021, Rockville, MD 20852.
Except as provided in 28 C.F.R. Part 70.22(l), nonprofit organizations may keep interest earned on all advances
of federal funds up to $250 per federal fiscal year in the aggregate. Interest earned in excess of $250 must be
remitted annually to the U.S. Department of Health and Human Services, Payment Management Systems,
P.O. Box 6021, Rockville, MD 20852.
Please notify the COPS Office Finance Division when any interest that is earned is remitted to Department of
Health and Human Services (HHS), Payment Management Systems, P.O. Box 6021, Rockville, MD 20852. After
a check for the interest is remitted to HHS, please send a copy to the COPS Office Finance Division.
State governments, including any agency or instrumentality of a state, should follow the provisions of the
Intergovernmental Cooperation Act (31 U.S.C. 6501 et. seq.) pertaining to the disposition of interest earned
on federal funds.

Matching funds
Under the COPS Office Community Policing Development Program, no local match is required. The
COPS Office is funding 100 percent of the allowable items approved in your FCM. Any agency desiring to
contribute additional funds to this project is encouraged to do so and report these funds on SF-425 as a
recipient share of expenditures.

45

COPS Community Policing Development (CPD) Program Owner's Manual

V. FINANCIAL RECORD MAINTENANCE
Under the COPS Office CPD Program, your agency is required to establish and maintain accounting systems
and financial records to accurately account for funds awarded and disbursed. These records must include
both federal funds and any local funds contributed to this project.

Accounting systems and records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
Your accounting system should

• present and itemize actual expenditures of funded items;
• demonstrate that funds are spent in compliance with your award conditions;
• be able to provide the necessary information for periodic financial review and audit.
What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your CPD award. Your accounting records should contain
information showing expenditures under the award and must be supported by items such as payroll
records, time and attendance records, canceled checks, purchase orders, or similar documents.
Your agency must adequately safeguard award funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including payroll, time and attendance records, canceled checks, purchase orders, and
similar documents associated with your CPD award should be kept for at least three years from the date the
COPS Office officially closes the award. If any litigation, claim, negotiation, audit or other action involving
these records has been started before the end of the three-year period, the records should be kept until
completion of the action. These records should be easily located and should be properly protected against
fire or other damage. Failure to maintain adequate records to document award expenditures may result in a
requirement to repay all federal funds that cannot be supported with appropriate records.

What if we have more than one award?
If your agency has more than one COPS Office award or an award from another federal agency, funds
received under one project may not be used to support another project without specific written
authorization from the COPS Office, or in the case of an award from another agency, from both awarding
agencies. Your accounting systems and financial records must reflect expenditures for each project
separately.

Who may access our records?
Authorized federal representatives, including representatives from the DOJ, the Comptroller General of the
United States, the COPS Office, and any entity designated by the COPS Office may access these records for
the purposes of conducting audits, site visits, or other examinations.

46

COPS Community Policing Development (CPD) Program Owner's Manual

VI. FEDERAL AUDIT REQUIREMENTS
In addition to oversight by the COPS Office, your award may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of Justice
(DOJ) Office of the Inspector General (OIG) audits.

Requirements and audits
What are the regulations governing SAA requirements?
The Single Audit Act of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996, was revised June 27, 2003 and again
June 26, 2007, and is effective for fiscal years after December 31, 2003, to reflect revised audit criteria and
reporting requirements. The Office of Management and Budget Circular A-1 33 (OMB A-1 33), Audits of
States, Local Governments and Non-Profit Organizations, provides additional guidelines regarding the
implementation of SAA requirements.

Who must have an SAA audit?
Each non-federal entity that expends a total amount of federal awards equal to or in excess of $500,000 in
a fiscal year is required to have a Single Audit conducted, except when it elects to have a program-specific
audit conducted. An auditee may be a recipient, a subrecipient, or a vendor. Specifically, “Federal awards
expended as a recipient or a subrecipient would be subject to an audit under A-133, Subpart B, Section 210.”
SAA audits are conducted annually unless a state or local government is required by constitution or statute,
in effect on January 1, 1987, to undergo audits less frequently than annually. The primary objective of an SAA
audit is to express opinions on the awardee’s financial statements, internal controls, major and non-major
award programs, and compliance with government laws and regulations. Single Audits may also address
specific compliance issues with respect to the COPS Office award requirements.
Failure to have an audit performed may result in sanctions imposed by federal agencies for noncompliance
with Circular A-133. These sanctions could include withholding part of your federal award until a required
audit is completed satisfactorily, withholding or disallowing overhead costs, suspending your award until the
audit is performed, or terminating your award.
Your Single Audit Act reports should not be sent to the COPS Office. If the U.S. Department of Justice is your
cognizant federal agency (see the Glossary of Terms on page 90 of this manual), they should be sent to the
Federal Audit Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between awardees and
auditors in the conduct of SAA audits. Questions and comments regarding SAA audits may be directed to
the COPS Office Response Center at 800-421-6770.

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS Office.
The primary objective of OIG audits is to assess compliance with award conditions. OIG audits are designed to
promote economy, efficiency, and effectiveness in the administration of awards by evaluating compliance with
laws, regulations, policies, and procedures governing the operations encompassed in the scope of the audit.

47

COPS Community Policing Development (CPD) Program Owner's Manual

How are COPS Office awards selected for an OIG audit?
The OIG may conduct a COPS Office award audit in response to a referral that the OIG believes warrants
further evaluation. The OIG also surveys DOJ agencies on an annual basis to solicit input on suggested audit
areas for the upcoming fiscal year. In most instances, however, the OIG selects awards based on a number of
factors, including the geographical distribution of awards awarded, award amount, population served, and
type of award (both active and expired). As such, the fact that your award has been selected for an OIG audit
is not necessarily indicative of a suspected concern or problem area.
The COPS Office Grant Monitoring Division serves as the liaison between awardees and the OIG’s Audit
Division, which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be
conducted, the COPS Office Grant Monitoring Division will send out a notification letter to the awardee
outlining the scope of each audit and the anticipated audit timeframe. This notification letter also advises
awardees of the supporting documentation required and information necessary for the OIG during their
scheduled field work, and provides a COPS Office point of contact to address questions and concerns. If you
have any questions regarding an OIG audit, please contact the COPS Office Grant Monitoring Division at
800-421-6770. Questions and comments regarding the administration of your COPS Office CPD award, not
specifically related to an audit, should be referred to your COPS Office Program Manager.

Typical audit findings
The OIG has typically reported the following audit findings pertaining to awards as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:
unallowable costs. Awardee incurred costs that were not approved in the original budget, were in excess of
the approved budget, or were charged to the award after the expiration date and an award extension was
not obtained.
unsupported costs. Specific award expenditures and reimbursements could not be supported, or award
expenditures were in excess of actual award costs.
lack of complete/timely programmatic and financial reporting. Awardee failed to submit required
programmatic and financial reports in a timely manner or had inadequate record keeping systems.
supplanting. Awardee could not document efforts to backfill vacant positions or awardee could not explain
reductions in local law enforcement budget during the award period.
funds to better use. Funds could be used more efficiently based on management actions such as: a)
reductions in outlays; b) deobligation of funds; c) withdrawal; d) costs not incurred by implementing
recommended improvements; or e) any other savings which are specifically identified.
questioned costs. Costs that are questioned by the auditor because of an audit finding which resulted
from a violation or possible violation of a provision of law, regulation, award terms and conditions, or other
document governing the use of federal funds; or because costs incurred appear unreasonable and do not
reflect the actions a prudent person would take under the same circumstances; or because costs at the time
of the audit are not supported by adequate documentation.
After the final OIG audit report has been issued, the COPS Office Audit Liaison Division will continue working
as the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS Office
will issue a closure letter once all audit recommendations have been closed by the OIG. You must keep all
documentation related to the audit for a period of three years following the audit’s closure.

48

COPS Community Policing Development (CPD) Program Owner's Manual

VII. REPORTS
As part of the CPD program, your agency will be required to submit quarterly Federal Financial Reports as
well as program progress reports. Awarded agencies should be prepared to track and report CPD program
award funding separately from other funding sources (including other COPS Office and federal grants and
awards) to ensure accurate financial and programmatic reporting on a timely basis. Your agency should
ensure that you have financial internal controls in place to monitor the use of CPD program funding
and ensure that its use is consistent with the award terms and conditions. Good practices in this area
would include written accounting practices, an accounting system that tracks all drawdowns and award
expenditures, and the ability to track when award-funded positions are filled or approved purchases are
made. Failure to submit complete reports or submit them in a timely manner may result in the suspension
and possible termination of your agency’s COPS Office award funding or other remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly Federal Financial Reports (FFR) using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the end
of the award period. This report reflects the actual cumulative federal monies spent, unliquidated obligations
incurred, and any unobligated balance of federal funds.

How do we file Federal Financial Reports?
All COPS Office awardees are required to submit quarterly FFRs using the SF-425.
SF-425s for COPS Office awards must be submitted every quarter and no later than 30 days after the last day
of each reporting quarter, as detailed in Table 1:

Table 1. Due dates of SF-425 by quarter
Reporting Quarter

SF-425 Due Date

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

Awardees are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website at
www.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in, complete,
and submit reports online. The online SF-425 requires the same reporting information as the paper version.
The use of this online application enables authorized users to view past SF-425s, and allows them to file or
amend the SF-425 for the current quarter.
For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your award to that particular end date.
You are required to submit an SF-425 even if you have not spent any money or incurred any costs during a
reporting period. The due dates for online filing of SF-425s are the same as for the submission of paper copies.
Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 would be due no
later than 04-30-13 and would cover the period 02-01-13 (award start date) through 03-31-13 (end of the
most recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully
complete a drawdown of funds through GPRS.

49

COPS Community Policing Development (CPD) Program Owner's Manual

Awardees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt if the
SF-425 is not up to date. Subsequent e-mail, fax, or hard copy reminders may be sent to the awardee if the
SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov/Default.
asp?Item=740 or contact the COPS Office Response Center by phone at 800-421-6770 or by e-mail
at AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at 800-4216770 or by e-mail at AskCopsRC@usdoj.gov, or review the “Helpful Hints Guide for Completing the Federal
Financial Report (SF-425)” at www.cops.usdoj.gov/Publications/SF-425_HelpfulHints_2-4b.pdf.

How will award funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s award through financial reports, on-site
visits, office based award reviews, meetings, telephone contacts, reports, audits, reviews of award change
requests, and special request submissions.

Program Progress Reports
Program progress reports and a final closeout report will be required as requested by the COPS Office during
the life of the award. The COPS Office will notify the agency when the progress report is due and provide
instructions for submission. The report must be submitted online by the awardee agency’s representative.

What kind of information will these reports require?
These reports will request information about the status of your award in terms of purchasing equipment,
hiring personnel, delivering services and progress in meeting milestones identified in the cooperative
agreement, as well as general information about your agency.

Do we need to request a progress report?
No. The COPS Office will contact your agency when progress reports are being requested. A notification
for submitting your Program Progress Report to the COPS Office will be sent in January/April/July/October,
covering activities for the preceding calendar quarter. Notification for submitting your final Program Progress
Report will be sent to your agency in the month following your grant end date.

How do we file progress reports?
All awardees will be required to submit their COPS Office progress reports through the COPS Office Account
Access site at www.cops.usdoj.gov.
If your agency has any questions regarding the submission of these required reports, please call the COPS
Office Progress Report Team at 800-659-7379.

Will the data that we submit be publicly available?
Reports submitted to the COPS Office may be reported publicly in response to a Freedom of Information
Act request.

How can we complete a COPS Office progress report online?
Please access the COPS Office website at www.cops.usdoj.gov and click on “Account Access” at the top
right-hand side of the page. Once you are logged in, select “Applications” from the agency portal menu, click
on the “Progress Report” icon, and follow the instructions to complete your report.

50

COPS Community Policing Development (CPD) Program Owner's Manual

If you do not have login access, you should contact your agency portal administrator to set up an account
for you.
If you have a registered account but do not remember your password, you may reset your password by
going to the agency portal homepage. In “Account Access,” enter your e-mail address and click on the
“Forgot Password” link. For additional assistance, you may contact the COPS Office Response Center by
phone at 800-421-6770 or send an e-mail to AskCopsRC@usdoj.gov.

How do we obtain access to complete the COPS Office progress report?
If you do not have your user name or password, please contact the COPS Office Response Center by phone
at 800-421-6770 (from Monday through Friday between 9:00 a.m. and 5:00 p.m. Eastern time) or e-mail the
Response Center at AskCopsRC@usdoj.gov.

What if we make a mistake or need to modify our progress report after it is submitted?
Awardees may need to make a change or may be asked by a subsequent COPS Office reviewer to make
a correction to a submission. The recipient can update the submission by logging on to the COPS Office
website or by calling the COPS Office Progress Report Team at 800-659-7379.

Contact points to obtain technical assistance and report violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of
this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes
the opportunity to provide assistance regarding the implementation of grant provisions to help ensure
that federal grant funds are spent responsibly. As such, the following contacts are provided to address
noncompliance and technical assistance issues:

• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office

of the Inspector General (OIG) at OIG.hotline@usdoj.gov, www.usdoj.gov/oig/FOIA/hotline.htm,
or 800-869-4499.

• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Office Grant Monitoring Division at 202-514-9202.

• If you have any questions or need assistance regarding your award, please contact your COPS Office
Program Manager at 800-421-6770.

51

COPS Community Policing Development (CPD) Program Owner's Manual

VIII. WHEN THE AWARD PERIOD HAS ENDED
At the end of your agency’s Community Policing Development award period, the COPS Office is
responsible for the closeout of your award. As part of this process, the COPS Office requires documentation
demonstrating that your agency has met all of the programmatic and financial requirements of the award.
After the end of the award period, your agency will be asked to submit a final Federal Financial Report and
any applicable final program reports.

Final Federal Financial Report (SF-425)
The final FFR (SF-425) for your award is due to the COPS Office no later than 90 days after the end of the award
period. The final report should reflect the total amount of federal expenditures and the amount of unobligated
funds, if any. Additionally, it should reconcile with the amount of funds drawn down by your agency.

When should all of the award monies be spent?
Award funds reflecting allowable project costs must be obligated before the end of the award period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the award period to request
reimbursement for funds obligated.
Please be advised that 28 C.F.R. Part 66.50(c) requires awardees to submit final Federal Financial Reports
(SF-425) and to draw down the final reimbursement for expended funds within 90 days after the expiration of
the award. In addition, be advised that failure to complete the drawdown of funds within the 90-day period
following award expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess award funds remaining in your account following the award
period due to an overestimate of item costs during the award period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred
during the award period. Any excess unobligated or unspent funds should remain in your account, and will
be deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your award period has ended, your agency may be sent a final progress or closeout report from the
COPS Office and asked to complete it. This report will serve as your agency’s final programmatic report on
the award, and the information your agency provides in this report will be used to make a final assessment
of your award progress.

Equipment disposition
Each awardee must use any equipment funded through a COPS Office award for approved award-related
purposes and must retain the equipment for the life of the award. After the conclusion of the award
period, property records must be maintained by the awardee. The records should include a description of
the property; a serial number or other identification number; the source of the property; the name of the
person or entity that holds the title; the acquisition date and cost of the property; the percentage of federal
participation in the cost of the property; the location, use, and condition of the property; and any ultimate
disposition data, including the date of disposal and sale price of the property. A control system must be
developed to ensure adequate safeguards to prevent loss, damage, or theft of the property.
When the award has expired and original or replacement equipment obtained under the award is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:

52

COPS Community Policing Development (CPD) Program Owner's Manual

Items of equipment with a current per-unit fair market value of less than $5,000 may be retained, sold, or
otherwise disposed of with no further obligation to the awarding agency.
Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or sold and
the awarding agency shall have a right to an amount calculated by multiplying the current market value or
proceeds from sale by the awarding agency’s share of the equipment.
For more information, please see 28 C.F.R. § 66.32 and 28 C.F.R. § 70.34, as applicable.

53

COPS Community Policing Development (CPD) Program Owner's Manual

IX. CONCLUSION
We hope that this manual has assisted you and your agency with your award questions. We welcome and
encourage any comments you have regarding the COPS Office CPD Program and the materials we have
developed for its administration. If you have specific comments regarding this manual or have any questions
about your award, please call your COPS Office Program Manager or the COPS Office Response Center at
800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that
ban text messaging while driving and to establish workplace safety policies to decrease crashes caused by
distracted drivers.

54

COPS Community Policing Development (CPD) Program Owner's Manual

APPENDIXES
Appendix A – List of source documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C. 3796dd et seq.

B. Secondary Sources
Code of Federal Regulations (C.F.R.)/Office of Management and Budget (OMB):
4 C.F.R. Parts 101-105, Department of Justice/Government Accountability Office, “Joint Federal
Claims Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 66, “Uniform Administrative Requirements for Grants and Cooperative Agreements to
State and Local Governments”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
28 C.F.R. Part 70, “Uniform Administrative Requirements for Grants and Agreements with Institutions
of Higher Education, Hospitals, and Other Non-Profit Organizations”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management
Improvement Act of 1990”
2 C.F.R. Part 220 (OMB Circular A-21), “Cost Principles for Educational Institutions”
OMB Circular A-33, “Audits of Educational Institutions”
2 C.F.R. Part 225 (OMB Circular A-87), “Cost Principles for State and Local Governments”
2 C.F.R. Part 230 (OMB Circular A-122), “Cost Principles for Non-Profit Organizations”
OMB Circular A-129, “Managing Federal Credit Programs”
OMB Circular A-133, “Audits of States, Local Governments, and Non-Profit Organizations”
48 C.F.R. Part 31.000, et seq. (FAR-31.2), “Cost Principles for Commercial Organizations”
Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30 “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

55

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix B – Assurances and Certifications
Assurances
Several provisions of federal law and policy apply to all grant programs. The Office of Community Oriented
Policing Services needs to secure your assurance that the applicant will comply with these provisions. If you
would like further information about any of these assurances, please contact your state’s COPS Office Grant
Program Specialist at 800-421-6770.
By signing this form, the applicant assures that it will comply with all legal and administrative requirements
that govern the applicant for acceptance and use of federal grant funds. In particular, the applicant assures
us that:
1. It has been legally and officially authorized by the appropriate governing body (for example, mayor or
city council) to apply for this grant and that the persons signing the application and these assurances on
its behalf are authorized to do so and to act on its behalf with respect to any issues that may arise during
processing of this application.
2. It will comply with the provisions of federal law, which limit certain political activities of grantee
employees whose principal employment is in connection with an activity financed in whole or in part
with this grant. These restrictions are set forth in 5 U.S.C. § 1501, et seq.
3. It will comply with the minimum wage and maximum hours provisions of the Federal Fair Labor
Standards Act, if applicable.
4. It will establish safeguards, if it has not done so already, to prohibit employees from using their positions
for a purpose that is, or gives the appearance of being, motivated by a desire for private gain for
themselves or others, particularly those with whom they have family, business or other ties.
5. It will give the Department of Justice or the Comptroller General access to and the right to examine
records and documents related to the grant.
6. It will comply with all requirements imposed by the Department of Justice as a condition or
administrative requirement of the grant, including but not limited to: the requirements of 28 C.F.R.
Part 66 and 28 C.F.R. Part 70 (governing administrative requirements for grants and cooperative
agreements); 2 C.F.R. Part 225 (OMB Circular A-87), 2 C.F.R. Part 220 (OMB Circular A-21), 2 C.F.R. Part 230
(OMB Circular A-122) and 48 C.F.R. Part 31.000, et seq. (FAR 31) (governing cost principles); OMB Circular
A-133 (governing audits) and other applicable OMB circulars; the applicable provisions of the Omnibus
Crime Control and Safe Streets Act of 1968, as amended; 28 C.F.R. Part 38.1; the applicable COPS Office
Application Guidelines; the applicable COPS Office Grant Owner’s Manuals; and with all other applicable
program requirements, laws, orders, regulations, or circulars.
7. If applicable, it will, to the extent practicable and consistent with applicable law, seek, recruit and hire
qualified members of racial and ethnic minority groups and qualified women in order to further effective
law enforcement by increasing their ranks within the sworn positions in the agency.
8. It will not, on the ground of race, color, religion, national origin, gender, disability or age, unlawfully
exclude any person from participation in, deny the benefits of or employment to any person, or subject
any person to discrimination in connection with any programs or activities funded in whole or in part
with federal funds. These civil rights requirements are found in the non-discrimination provisions of
the Omnibus Crime Control and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Title VI of
the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); Section 504 of the Rehabilitation Act of
1973, as amended (29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. § 6101, et seq.); Title
IX of the Education Amendments of 1972, as amended (20 U.S.C. 1681 et seq.); and the corresponding

56

COPS Community Policing Development (CPD) Program Owner's Manual

DOJ regulations implementing those statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). It will also
comply with Executive Order 13279 Equal Treatment for Faith-Based Organizations and its implementing
regulations at 28 C.F.R. Part 38, which requires equal treatment of religious organizations in the funding
process and nondiscrimination of beneficiaries by Faith-Based Organizations on the basis of belief
or non-belief.
A. In the event that any court or administrative agency makes a finding of discrimination on
grounds of race, color, religion, national origin, gender, disability or age against the applicant
after a due process hearing, it agrees to forward a copy of the finding to the Office for Civil
Rights, Office of Justice Programs, 810 7th Street NW, Washington, DC 20531.
B. If your organization has received an award for $500,000 or more and has 50 or more employees,
then it has to prepare an Equal Employment Opportunity Plan (EEOP) and submit it to the Office
for Civil Rights (OCR), Office of Justice Programs, 810 7th Street NW, Washington, DC 20531, for
review within 60 days of the notification of the award. If your organization received an award
between $25,000 and $500,000 and has 50 or more employees, your organization still has
to prepare an EEOP, but it does not have to submit the EEOP to OCR for review. Instead, your
organization has to maintain the EEOP on file and make it available for review on request. In
addition, your organization has to complete Section B of the Certification Form and return it to
OCR. If your organization received an award for less than $25,000; or if your organization has less
than 50 employees, regardless of the amount of the award; or if your organization is a medical
institution, educational institution, nonprofit organization or Indian tribe, then your organization
is exempt from the EEOP requirement. However, your organization must complete Section A of
the Certification Form and return it to OCR.
9. Pursuant to Department of Justice guidelines (June 18, 2002 Federal Register (Volume 67, Number 117,
pages 41455-41472)), under Title VI of the Civil Rights Act of 1964, it will ensure meaningful access to its
programs and activities by persons with limited English proficiency.
10. It will ensure that any facilities under its ownership, lease or supervision which shall be utilized in the
accomplishment of the project are not listed on the Environmental Protection Agency’s (EPA) list of
Violating Facilities and that it will notify us if advised by the EPA that a facility to be used in this grant is
under consideration for such listing by the EPA.
11. If the applicant’s state has established a review and comment procedure under Executive Order 12372
and has selected this program for review, it has made this application available for review by the state
Single Point of Contact.
12. It will submit all surveys, interview protocols, and other information collections to the COPS Office for
submission to the Office of Management and Budget for clearance under the Paperwork Reduction Act
of 1995 if required.
13. It will comply with the Human Subjects Research Risk Protections requirements of 28 C.F.R. Part 46 if any
part of the funded project contains non-exempt research or statistical activities which involve human
subjects and also with 28 C.F.R. Part 22, requiring the safeguarding of individually identifiable information
collected from research participants.
14. Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and programs for
employees when operating agency-owned, rented or personally-owned vehicles.
15. It will not use COPS Office funds to supplant (replace) state, local, or Bureau of Indian Affairs funds that
otherwise would be made available for the purposes of this grant, as applicable.

57

COPS Community Policing Development (CPD) Program Owner's Manual

16. If the awarded grant contains a retention requirement, it will retain the increased officer staffing level
and/or the increased officer redeployment level, as applicable, with state or local funds for a minimum of
12 months following expiration of the grant period.
17. It will not use any federal funding directly or indirectly to influence in any manner a Member of Congress,
a jurisdiction, or an official of any government, to favor, adopt, or oppose, by vote or otherwise, any
legislation, law ratification, policy or appropriation whether before or after the introduction of any bill,
measure, or resolution proposing such legislation, law, ratification, policy or appropriation as set forth in
the Anti-Lobby Act, 18 U.S.C. 1913.
18. In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts
through the Treasury Offset Program or other debt collection process, it agrees to increase the nonfederal share (or, if the awarded grant does not contain a cost sharing requirement, contribute a nonfederal share) equal to the amount seized in order to fully implement the grant project.
19. None of the funds made available under this award may be distributed to the Association of Community
Organizations for Reform Now (ACORN) or its subsidiaries.
False statements or claims made in connection with COPS Office grants (including cooperative agreements)
may result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any
other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this grant.

Signature of Government Executive/Financial Official _____________________ Date ___________
(For your electronic signature, please type in your name)

Signature of Government Executive/Financial Official _____________________ Date ___________
(For your electronic signature, please type in your name)

58

COPS Community Policing Development (CPD) Program Owner's Manual

Certifications
Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters; Federal Taxes and
Assessments; Drug-Free Workplace Requirements; and Coordination with Affected Agencies.
Although the Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek your agency’s certification regarding certain matters. Applicants
should read the regulations cited below and the instructions for certification included in the regulations
to understand the requirements and whether they apply to a particular applicant. Signing this form
complies with certification requirements under 28 C.F.R. Part 69, “New Restrictions on Lobbying,” 2 C.F.R. Part
2867, “Nonprocurement Debarment and Suspension,” Public Law 111-117 or the most recent applicable
appropriations Act, 28 C.F.R. Part 83, “Government-Wide Requirements for Drug-Free Workplace (Grants),” and
the coordination requirements of the Public Safety Partnership and Community Policing Act of 1994. The
certifications shall be treated as a material representation of fact upon which reliance will be placed when
the Department of Justice determines to award the covered grant.
1. Lobbying
As required by Section 1352, Title 31 of the U.S. Code, and implemented at 28 C.F.R. Part 69, for persons
entering into a grant or cooperative agreement over $100,000 as defined at 28 C.F.R. Part 69, the
applicant certifies that:
A. No federal appropriated funds have been paid or will be paid, by or on behalf of the
undersigned, to any person for influencing or attempting to influence an officer or employee
of any agency, a member of Congress, an officer or employee of Congress, or an employee
of a member of Congress in connection with the making of any federal grant; the entering
into of any cooperative agreement; and the extension, continuation, renewal, amendment or
modification of any federal grant or cooperative agreement;
B. If any funds other than federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency, a member
of Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete
and submit Standard Form – LLL, “Disclosure of Lobbying Activities,” in accordance with its
instructions; and
C. The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.
2. Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
As required by Executive Order 12549, Debarment and Suspension, and implemented at 2 C.F.R. Part
2867, for prospective participants in primary covered transactions, as defined at 2 C.F.R. Part 2867.20(a)A. The applicant certifies that it and its principals:
A. Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced
to a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;
B. Have not within a three-year period preceding this application been convicted of or had a civil
judgment rendered against them for commission of fraud or a criminal offense in connection
with obtaining, attempting to obtain, or performing a public (federal, state or local) or private

59

COPS Community Policing Development (CPD) Program Owner's Manual

agreement or transaction; violation of federal or state antitrust statutes or commission of
embezzlement, theft, forgery, bribery, falsification or destruction of records, making false
statements, tax evasion or receiving stolen property, making false claims, or obstruction of
justice, or commission of any offense indicating a lack of business integrity or business honesty
that seriously and directly affects your present responsibility;
C. Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (B) of
this certification; and
D. Have not within a three-year period preceding this application had one or more public
transactions (federal, state or local) terminated for cause or default.
3. Federal Taxes and Assessments
A. If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the
best of its knowledge and belief, the applicant has filed all Federal tax returns required during
the three years preceding the certification, has not been convicted of a criminal offense under
the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been
notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless
the assessment is the subject of an installment agreement or offer in compromise that has been
approved by the Internal Revenue Service and is not in default, or the assessment is the subject
of a non-frivolous administrative or judicial proceeding.
B. The applicant certifies that it does not have any unpaid federal tax liability that has been
assessed, for which all judicial and administrative remedies have been exhausted or have lapsed,
and that is not being paid in a timely manner pursuant to an agreement with the authority
responsible for collecting the tax liability.
4. Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 C.F.R. Part 83, for grantees/
recipients, as defined at 28 C.F.R. Part 83.660 –
A. The applicant certifies that it will, or will continue to, provide a drug-free workplace by:
(i) Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s
workplace and specifying the actions that will be taken against employees for violation of such
prohibition;
(ii) Establishing an on-going drug-free awareness program to inform employees about –
(a) The dangers of drug abuse in the workplace;
(b) The grantee’s policy of maintaining a drug-free workplace
(c) Any available drug counseling, rehabilitation and employee assistance programs; and
(d) The penalties that may be imposed upon employees for drug-abuse violations
occurring in the workplace;
(iii) Making it a requirement that each employee to be engaged in the performance of the
grant be given a copy of the statement required by paragraph (i);
(iv) Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –

60

COPS Community Policing Development (CPD) Program Owner's Manual

(a) Abide by the terms of the statement; and
(b) Notify the employer in writing of his or her conviction for a violation of a criminal
drug statute occurring in the workplace no later than five calendar days after such
conviction;
(v) Notifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such
conviction. Employers of convicted employees must provide notice, including position title,
to: COPS Office, 145 N Street NE, Washington, DC 20530. Notice shall include the identification
number(s) of each affected grant;
(vi) Taking one of the following actions, within 30 calendar days of receiving notice under
subparagraph (iv)(b), with respect to any employee who is so convicted –
(a) Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as
amended; or
(b) Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health, law
enforcement or other appropriate agency;
(vii) Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).
Grantee Agency Name and Address:
The grantee may insert in the space provided below the site(s) for the performance of work done in
connection with the specific grant:
Place of performance (street address, city, county, state, zip code)
____________________________________________________________________________________
____________________________________________________________________________________
Check o if there are workplaces on file that are not identified here.
5. Coordination
The Public Safety Partnership and Community Policing Act of 1994 requires applicants to certify that
there has been appropriate coordination with all agencies that may be affected by the applicant’s grant
proposal if approved. Affected agencies may include, among others, the Office of the United States
Attorney, state or local prosecutors, or correctional agencies. The applicant certifies that there has been
appropriate coordination with all affected agencies.
Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall
attach an explanation to this application regarding the particular statement that cannot be certified. Please
check here o if an explanation is attached to this application. Please note that the applicant is still required
to sign the Certifications form to certify to all the other applicable statements.

61

COPS Community Policing Development (CPD) Program Owner's Manual

Grantee Agency Name and Address:
_____________________________________________________________________________________
_____________________________________________________________________________________

Grantee IRS/ Vendor Number: ______________________________
False statements or claims made in connection with COPS Office grants (including cooperative agreements)
may result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any
other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this
grant.

Signature of Law Enforcement Executive/Agency Executive __________________

Date __________

(For your electronic signature, please type in your name)

Signature of Government Executive/Financial Official __________________
(For your electronic signature, please type in your name)

62

Date __________

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix C – Community policing defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use
of partnerships and problem-solving techniques, to proactively address the immediate conditions that give
rise to public safety issues such as crime, social disorder, and fear of crime.
Community policing is composed of three key components:
1. Community partnerships
2. Organizational transformation
3. Problem solving

Community partnerships
Community partnerships are collaborative partnerships between law enforcement agencies and the
individuals and organizations they serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large, and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing and addressing public safety problems.
Other government agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole departments, public works departments, neighboring law enforcement
agencies, health and human services departments, child support services, ordinance enforcement,
and schools.
Community members or groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal
and informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource
for identifying community concerns. These factions of the community can be engaged in achieving specific
goals at town hall meetings, neighborhood association meetings, decentralized offices or storefronts in the
community, and team beat assignments.
Nonprofits or service providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
common interests and can include such entities as victims groups, service clubs, support groups, issue
groups, advocacy groups, community development corporations, and the faith community.
Private businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear in addressing problems of mutual concern.
Businesses can help identify problems and provide resources for responses, often including their own
security technology and community outreach. The local chamber of commerce and visitor centers can
also assist in disseminating information about police and business partnerships and initiatives, and crime
prevention practices.

63

COPS Community Policing Development (CPD) Program Owner's Manual

Media
The media represent a powerful mechanism by which to communicate with the community. They can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational transformation
Organizational transformation is the alignment of organizational management, structure, personnel, and
information systems to support community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way that departments are organized and managed
and how the infrastructure can be changed to support the philosophical shift behind community policing.
It encourages the application of modern management practices to increase efficiency and effectiveness.
Community policing emphasizes changes in organizational structures to institutionalize its adoption and
infuse it throughout the entire department, including the way it is managed and organized, its personnel,
and its technology.
Agency management
Under the community policing model, police management infuses community policing ideals throughout
the agency by making a number of critical changes in climate and culture, leadership, formal labor
relations, decentralized decision making and accountability, strategic planning, policing and procedures,
organizational evaluations, and increased transparency.
Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic problem
solving and partnerships. Formal organizational changes should support the informal networks and
communication that take place within agencies to support this orientation.
Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement
community policing and they use their position to influence and educate others about it. Leaders, therefore,
must constantly emphasize and reinforce community policing’s vision, values, and mission within their
organization and support and articulate a commitment to community policing as the predominant way
of doing business.
Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must
be a part of the process and function as partners in the adoption of the community policing philosophy.
Including labor groups in agency changes can ensure support for the changes that are imperative to
community policing implementation.
Decision making
Community policing calls for decentralization both in command structure and decision making.
Decentralized decision making allows front-line officers to take responsibility for their role in community
policing. When an officer is able to create solutions to problems and take risks, he or she ultimately feels
accountable for those solutions and assumes a greater responsibility for the well-being of the community.
Decentralized decision making involves flattening the hierarchy of the agency, increasing tolerance for risk
taking in problem-solving efforts, and allowing officers discretion in handling calls. In addition, providing
sufficient authority to coordinate various resources to attack a problem and allowing officers the autonomy
to establish relationships with the community will help define problems and develop possible solutions.

64

COPS Community Policing Development (CPD) Program Owner's Manual

Strategic planning
The department should have a written statement reflecting a department-wide commitment to community
policing and a plan that matches operational needs to available resources and expertise. If a strategic plan
is to have value, the members of the organization should be well-versed in it and be able to give examples
of their efforts that support the plan. Components such as the organization’s mission and values statement
should be simple and communicated widely.
Policies
Community policing affects the nature and development of department policies and procedures to ensure
that community policing principles and practices have an effect on activities on the street. Problem solving
and partnerships, therefore, should become institutionalized in policies, along with corresponding sets of
procedures, where appropriate.
Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued, and crime
rates) community policing calls for a broadening of police outcome measures to include such things as
greater community satisfaction, less fear of crime, the alleviation of problems, and improvement in quality
of life. Community policing calls for a more sophisticated approach to evaluation—one that looks at how
feedback information is used, not only how outcomes are measured.
Transparency
Community policing involves decision-making processes that are more open than traditional policing.
If the community is to be a full partner, the department needs mechanisms for readily sharing relevant
information on crime and social disorder problems and police operations with the community.
Organizational Structure
It is important that the organizational structure of the agency ensure that local patrol officers have
decision-making authority and are accountable for their actions. This can be achieved through long-term
assignments, the development of officers who are generalists, and using special units appropriately.
Geographic assignment of officers
With community policing, there is a shift to the long-term assignment of officers to specific neighborhoods
or areas. Geographic deployment plans can help enhance customer service and facilitate more contact
between police and citizens, thus establishing a strong relationship and mutual accountability. Beat
boundaries should correspond to neighborhood boundaries and other government services should
recognize these boundaries when coordinating government public-service activities.
Despecialization
To achieve community policing goals, officers have to be able to handle multiple responsibilities and take a
team approach to collaborative problem solving and partnering with the community. Community policing
encourages its adoption agency-wide, not just by special units, although there may be a need for some
specialist units that are tasked with identifying and solving particularly complex problems or managing
complex partnerships.
Resources and finances
Agencies have to devote the necessary human and financial resources to support community policing to
ensure that problem-solving efforts are robust and that partnerships are sustained and effective.

65

COPS Community Policing Development (CPD) Program Owner's Manual

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an
agency including recruitment, hiring, selection, and retention of all law enforcement agency staff, from
sworn officers to civilians and volunteers. Personnel evaluations, supervision, and training must also be
aligned with the agencies’ community policing values.
Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their recruitment,
selection, and hiring processes. Job descriptions should recognize community policing and problem-solving
responsibilities and encourage the recruitment of officers who have a spirit of service, instead of only a spirit
of adventure. A community policing agency must also thoughtfully examine where it is seeking recruits,
whom it is recruiting and hiring, and what is being tested. Agencies are also encouraged to seek community
involvement in this process through the identification of competencies and participation in review boards.
Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are
incorporated into job descriptions. Performance, reward, and promotional procedures should support
sound problem-solving activities, proactive policing, community collaboration, and citizen satisfaction with
police services.
Training
Training at all levels—academy, field, and in-service—must support community policing principles and tactics.
It also needs to encourage creative thinking, a proactive orientation, communication and analytical skills, and
techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained to identify
and correct conditions that could lead to crime, raise public awareness, and engage the community in finding
solutions to problems. Field training officers and supervisors need to learn how to encourage problem solving
and help officers learn from other problem-solving initiatives. Until community policing is institutionalized in
the organization, training in its fundamental principles will need to take place regularly.
Information systems (technology)
Community policing is information-intensive, and technology plays a central role in helping to provide ready
access to quality information. Accurate and timely information makes problem-solving efforts more effective
and ensures that officers are informed about the crime and community conditions of their beat. In addition,
technological enhancements can greatly assist with improving two-way communication with citizens and in
developing agency accountability systems and performance outcome measures.
Communication/access to data
Technology provides agencies with an important forum by which to communicate externally with the
public and internally with their own staff. To communicate with the public, community policing encourages
agencies to develop two-way communication systems through the Internet that allow for online reports,
reverse 911 and e-mail alerts, discussion forums, and feedback on interactive applications (surveys, maps),
thereby creating on-going dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters,
e-mail and enhanced incident reporting, dispatch functions, and communications interoperability with
other entities for more efficient operations. Community policing also encourages the use of technology to
develop accountability and performance measurement systems that are timely and contain accurate metrics
and a broad array of measures and information.

66

COPS Community Policing Development (CPD) Program Owner's Manual

Community policing encourages the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers
in their patrol cars or through personal data devices. In addition, technology can support crime/problem
analysis functions by enabling agencies to gather more detailed information about offenders, victims, crime
locations, and quality-of-life concerns, and to further enhance analysis.
SAFECOM guidance
The Department of Homeland Security Office of Emergency Communications, in coordination with various
stakeholder groups, develops the annual SAFECOM Guidance on Emergency Communications Grants.
The guidance provides recommendations to grantees seeking funding for interoperable emergency
communications projects, including allowable costs, items to consider when funding emergency
communications projects, grants management best practices for emergency communications grants, and
information on standards that ensure greater interoperability. The guidance is intended to ensure that
federally-funded investments are compatible and support national goals and objectives for improving
interoperability nationwide. Grantees (including sub-grantees) that are using TRGP funds to support
emergency communications activities should comply with the latest version of SAFECOM Guidance,
including provisions on technical standards that ensure and enhance interoperable communications. The
most recent version of SAFECOM guidance is available at www.safecomprogram.gov/grant/Default.aspx.
Quality and accuracy of data
Information is only as good as its source, and therefore it is not useful if it is of questionable quality and
accuracy. Community policing encourages agencies to put safeguards in place to ensure that information
from various sources is collected in a systematic fashion and entered into central systems that are linked
to one another and checked for accuracy so that it can be used effectively for strategic planning, problem
solving, and performance measurement.

Problem solving
The process of engaging in the proactive and systematic examination of identified problems to develop and
evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving
must be infused into all police operations and guide decision-making efforts. Agencies are encouraged to
think innovatively about their responses and view making arrests as only one of a wide array of potential
responses. A major conceptual vehicle for helping officers to think about problem solving in a structured
and disciplined way is the SARA (scanning, analysis, response, and assessment) problem-solving model.
Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem, determine
the scope of seriousness of the problem, and establish baseline measures. An inclusive list of stakeholders
for the selected problem is typically identified in this phase. A problem can be thought of as two or more
incidents similar in one or more ways and that is of concern to the police and the community. Problems can
be a type of behavior, a place, a person or persons, a special event or time, or a combination of any of these.
The police, with input from the community, should identify and prioritize concerns.

67

COPS Community Policing Development (CPD) Program Owner's Manual

Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current responses,
establish correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is
important to find out as much as possible about each aspect of the crime triangle by asking who?, what?,
when?, where?, how?, why?, and why not? about the victim, offender, and crime location.
Response: Developing solutions to bring about lasting reductions in the number and extent of
problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from totally eliminating the problem through substantially
reducing the problem or reducing the amount of harm caused by the problem to improving the quality of
community cohesion.
Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the
problem declined and if the response contributed to the decline. This information not only assists the
current effort but also gathers data that build knowledge for the future. Strategies and programs can be
assessed for process, outcomes, or both. If the responses implemented are not effective, the information
gathered during analysis should be reviewed. New information may have to be collected before new
solutions can be developed and tested. The entire process should be viewed as circular rather than linear,
meaning that additional scanning, analysis, or responses may be required.
Using the crime triangle to focus on immediate conditions (victim/offender/location)
To understand a problem, many problem solvers have found it useful to visualize links among the victim,
offender, and location (the crime triangle) and those factors that could have an impact on them, for
example, capable guardians for victims (e.g., security guards, teachers, and neighbors), handlers for offenders
(e.g., parents, friends, and probation), and managers for locations (e.g., business merchants, park employees,
and motel clerks). Rather than focusing primarily on addressing the root causes of a problem, the police
focus on the factors that are within their reach, such as limiting criminal opportunities and access to victims,
increasing guardianship, and associating risk with unwanted behavior.

68

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix D – Sole source justification facts
What is “sole source” procurement?
Sole source, or procurement by noncompetitive proposals, is procurement through solicitation of a
proposal from only one source, or after solicitation of a number of sources, competition is determined
inadequate. Sole source procurements must adhere to the standards set forth in the Uniform Administrative
Requirements, 28 C.F.R. § 66.36 or 28 C.F.R. § 70 (as applicable).

When is sole source approval required by the COPS Office?
A grant recipient must request written approval from the COPS Office for sole source procurements in excess
of $100,000 prior to purchasing equipment, technology or services, obligating funding for a contract, or
entering into a contract with award funds. For the purchase of equipment, technology or services under a
COPS Office award, award recipients must follow their own policies and procedures on procurement as long
as those requirements conform to the federal procurement requirements set forth in 28 C.F.R. § 66.36 and
28 C.F.R. § 70 (as applicable). A sole source justification request should be submitted if an award recipient
determines that the award of a contract through a competitive process is infeasible, and if one or more of
the following circumstances apply:

• The item/service is available only from one source.
• The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation.

• Competition is determined inadequate after solicitation of a number of sources.
What documentation must be submitted to the COPS Office for sole source
approval?
Requests for sole source procurements of equipment, technology, or services in excess of $100,000 must be
submitted to the COPS Office in writing, confirming that the award of the contract through full and open
competition is infeasible. Please note that a justification must be submitted for each vendor providing goods
or services in excess of $100,000.
To ensure that all of the necessary information is included and submitted to the COPS Office, the following
checklist can be used when preparing your agency’s sole source request:
Letterhead. The sole source request must be signed by an authorized representative and submitted on
grantee department letterhead, and must include the agency ORI and the grant number for which the
approval is being sought. The request should also include the following information:
Section I. Description of Project. A brief description of the project, the amount to be designated
for the sole source procurement, and the purpose of the contract.
Section II. Reason for Request.
An explanation as to why full and open competition is infeasible (e.g., why it is necessary to
contract in a noncompetitive manner) and
Which one (or more) of the three required categories identified below applies to the requested
sole source procurement transaction(s).
[ ] The item/service is available only from one source.
[ ] The public exigency or emergency for the requirement will not permit a delay resulting
from competitive solicitation.
[ ] Competition is determined inadequate after solicitation of a number of sources.

69

COPS Community Policing Development (CPD) Program Owner's Manual

Section III. Supporting Documentation. The information below should support the applicable
category(ies) identified in Section II.
If the item/service is available only from one source, please include the following:
Uniqueness of items/services to be procured from the proposed contractor or vendor
(compatibility, patent issues, etc.)
How the agency determined that the item/service is only available from one source (e.g.,
market survey results, independent agency research, patented or proprietary system)
Explanation of need for contractor’s expertise linked to the current project (e.g.,
knowledge of project management, responsiveness, experience of contractor personnel,
prior work on earlier phases of project)
Any additional information that would support the case
If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:
Explanation of the specific public emergency
Impact on project if deadline/dates are not met
When the contractual coverage is required by your department and why
Any additional information that would support the case
If competition is determined inadequate after solicitation of a number of sources, please
include the following:
Results of a market survey to determine competition availability
If no survey is conducted, please explain why not
Any additional information that would support the case
Section IV. Best Interest Statement. A statement declaring that this action/choice is in the best
interest of the agency.
Failure to provide all of the necessary information will delay the processing of your request. Your agency
will be contacted if any of the identified information is missing or if additional supporting documentation is
required. The COPS Office will notify your agency in writing after completion of the review.
Please be advised that conflicts of interest are prohibited under the procurement standards set forth in 28
C.F.R. § 66 and 28 C.F.R. § 70.

Contact the COPS Office
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Office Program Manager.
For more information about COPS Office programs and resources, please call the COPS Office Response
Center at 800-421-6770 or visit the COPS Office online at www.cops.usdoj.gov.

70

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix E – Conference reporting requirements
The sample submission forms on the following pages show the required reporting categories for conference expenses.

71

COPS Community Policing Development (CPD) Program Owner's Manual

72

COPS Community Policing Development (CPD) Program Owner's Manual

73

COPS Community Policing Development (CPD) Program Owner's Manual

74

COPS Community Policing Development (CPD) Program Owner's Manual

75

COPS Community Policing Development (CPD) Program Owner's Manual

76

COPS Community Policing Development (CPD) Program Owner's Manual

77

COPS Community Policing Development (CPD) Program Owner's Manual

78

COPS Community Policing Development (CPD) Program Owner's Manual

79

COPS Community Policing Development (CPD) Program Owner's Manual

80

COPS Community Policing Development (CPD) Program Owner's Manual

81

COPS Community Policing Development (CPD) Program Owner's Manual

82

COPS Community Policing Development (CPD) Program Owner's Manual

83

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix F – Consultant/contractor rate information sheet
Awardee guidelines on consultant rate approval requests
Compensation for individual consultant services procured under a COPS Office grant must be reasonable
and allocable in accordance with 2 C.F.R. Part 225 (OMB Circular A-87) (Cost Principles for State, Local, and
Indian Tribal Governments), 2 C.F.R. Part 220 (OMB Circular A-21) (Cost Principles for Educational Institutions),
2 C.F.R. Part 230 (OMB Circular A-122) (Cost Principles for Non-Profit Organizations), and 48 C.F.R. Part 31.000,
et seq. (FAR 31.2) (Cost Principles for Commercial Organizations), as applicable, and consistent with that paid
for similar services in the marketplace.
Unless otherwise approved by the COPS Office, approved consultant rates will be based on the salary
a consultant receives from his or her primary employer, as applicable, up to $550 per day. If individuals
receive fringe benefits from their primary employer, such fringe benefit costs should not be included in
the calculation of consultant rates. For consultant or contractor rates which exceed $550 per day, the COPS
Office requires written justification if the consultants or contractors are hired through a noncompetitive
bidding process. The awardee agency must provide justification for any such rate in excess of $550 per day
and receive COPS Office approval of that rate before drawing down grant funds. Any jurisdiction that does
not provide sufficient written justification will be limited to $550 per day for each consultant or contractor.
Please note that this does not mean that the rate can or should be $550 for all consultants.
Note: Consultant and contractor daily rates do not include travel or subsistence, but may include
preparation, evaluation, and travel time.

Guidance for requesting a consultant rate based on employment
Consultants associated with educational institutions (including state-run educational institutions). If
representing the academic institution, the maximum rate of compensation that will be allowed is the
consultant’s academic salary projected for 12 months, divided by 260. These individuals normally receive
fringe benefits that include sick leave for a full 12-month period, even though they may only work 9 months
per year in their academic positions. This does not apply to individuals providing consultant work outside
of their academic commitments. In such cases, the rate of compensation will be based on reasonable cost
principles and requires documentation supporting the requested rate.
Consultants employed by state and local government. Compensation for these consultants will be allowed
only when the unit of government will not provide these services without cost. If a state or local government
employee is providing services under a federal grant and is representing his or her agency without pay from
its respective unit of government, the rate of compensation is not to exceed the daily salary rate for the
employee paid by the unit of government. If the state or local government employee is providing services
under a federal grant and is not representing his or her agency, the rate of compensation is based on the
necessary and reasonable cost principles. Please note that under the nonsupplanting requirement of the
COPS Office statute, COPS Office award funds may not be used to supplant (replace) local funding which
otherwise would have been spent on consultants employed by state or local government. The statute bars
federal funding of existing consultants and also of newly hired consultants that a community is committed
to fund in the absence of a COPS Office award.
Consultants employed by commercial and not-for-profit organizations. These organizations are normally
subject to competitive bidding procedures. Thus, if they have been selected through competitive bidding,
they are not subject to the $550 per day maximum compensation threshold. In those cases where an
individual has authority to consult without employer involvement, the rate of compensation should not
exceed the individual’s daily salary rate paid by his or her employer, subject to the $550 limitation.

84

COPS Community Policing Development (CPD) Program Owner's Manual

To request approval of a consultant rate in excess of $550 per day, please submit the signed request on
awardee department letterhead and include the agency ORI and the award number for which the approval
is being sought.
Please include the following:

• Description of the services to be provided by the consultant(s) or contractor(s), including
• the number of days and hours to be worked by each consultant/contractor;

• the daily rate of each consultant/contractor that exceeds $550/day (indicate fringe benefits, if
applicable);
• a resume or curriculum vitae (CV) for each consultant or contracted individual whose rate exceeds
$550 per day.

• Documented prior instances when a similar rate has been charged by or paid to the consultant/
contractor

If the consultant is not self-employed and has a primary employer, documentation showing that the
requested daily rate is proportionate to the consultant’s regular salary (e.g., pay stubs, letter from employer).
Optional: You may submit other important information about the consultant(s) or contractor(s) at this time,
such as letters of reference; lists of any relevant publications, papers, or honors; advanced experience as a
practitioner or academic in the subject area; advanced training relating to the focus of your project; and/or
any unique circumstances which you feel should be considered as the COPS Office reviews your proposed
consultant/contractor rates.
To request approval of a consultant/contractor rate in excess of $550 per day, please return this information
to your project manager as soon as possible to expedite the consultant/contractor rate review process.

85

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix G – Whistleblower protection (41 U.S.C. 4712)
41 U.S.C. 4712. Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information
(a). Prohibition of reprisals.—
(1). In general.—An employee of a contractor, subcontractor, or grantee may not be discharged,
demoted, or otherwise discriminated against as a reprisal for disclosing to a person or body
described in paragraph (2) information that the employee reasonably believes is evidence of
gross mismanagement of a Federal contract or grant, a gross waste of Federal funds, an abuse
of authority relating to a Federal contract or grant, a substantial and specific danger to public
health or safety, or a violation of law, rule, or regulation related to a Federal contract (including the
competition for or negotiation of a contract) or grant.
(2). Persons and bodies covered.—The persons and bodies described in this paragraph are the
persons and bodies as follows:
(A). A Member of Congress or a representative of a committee of Congress.
(B). An Inspector General.
(C). The Government Accountability Office.
(D). A Federal employee responsible for contract or grant oversight or management at the
relevant agency.
(E). An authorized official of the Department of Justice or other law enforcement agency.
(F). A court or grand jury.
(G). A management official or other employee of the contractor, subcontractor, or grantee
who has the responsibility to investigate, discover, or address misconduct.
(3). Rules of construction.—For the purposes of paragraph (1)—
(A). an employee who initiates or provides evidence of contractor, subcontractor, or grantee
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse
on a Federal contract or grant shall be deemed to have made a disclosure covered by such
paragraph; and
(B). a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of
an executive branch official, unless the request takes the form of a non-discretionary directive
and is within the authority of the executive branch official making the request.
(b). Investigation of complaints.—
(1). Submission of complaint.—A person who believes that the person has been subjected to
a reprisal prohibited by subsection (a) may submit a complaint to the Inspector General of the
executive agency involved. Unless the Inspector General determines that the complaint is frivolous,
fails to allege a violation of the prohibition in subsection (a), or has previously been addressed in
another Federal or State judicial or administrative proceeding initiated by the complainant, the
Inspector General shall investigate the complaint and, upon completion of such investigation,
submit a report of the findings of the investigation to the person, the contractor or grantee
concerned, and the head of the agency.

86

COPS Community Policing Development (CPD) Program Owner's Manual

(2). Inspector General action.—
(A). Determination or submission of report on findings.—Except as provided under
subparagraph (B), the Inspector General shall make a determination that a complaint is
frivolous, fails to allege a violation of the prohibition in subsection (a), or has previously been
addressed in another Federal or State judicial or administrative proceeding initiated by the
complainant or submit a report under paragraph (1) within 180 days after receiving the
complaint.
(B). Extension of time.—If the Inspector General is unable to complete an investigation in time
to submit a report within the 180-day period specified in subparagraph (A) and the person
submitting the complaint agrees to an extension of time, the Inspector General shall submit
a report under paragraph (1) within such additional period of time, up to 180 days, as shall be
agreed upon between the Inspector General and the person submitting the complaint.
(3). Prohibition on disclosure.—The Inspector General may not respond to any inquiry or disclose
any information from or about any person alleging the reprisal, except to the extent that such
response or disclosure is—
(A). made with the consent of the person alleging the reprisal;
(B). made in accordance with the provisions of section 552a of title 5 or as required by any
other applicable Federal law; or
(C). necessary to conduct an investigation of the alleged reprisal.
(4). Time limitation.—A complaint may not be brought under this subsection more than three
years after the date on which the alleged reprisal took place.
(c). Remedy and enforcement authority.—
(1). In general.—Not later than 30 days after receiving an Inspector General report pursuant
to subsection (b), the head of the executive agency concerned shall determine whether there
is sufficient basis to conclude that the contractor or grantee concerned has subjected the
complainant to a reprisal prohibited by subsection (a) and shall either issue an order denying relief
or shall take one or more of the following actions:
(A). Order the contractor or grantee to take affirmative action to abate the reprisal.
(B). Order the contractor or grantee to reinstate the person to the position that the person
held before the reprisal, together with compensatory damages (including back pay),
employment benefits, and other terms and conditions of employment that would apply to the
person in that position if the reprisal had not been taken.
(C). Order the contractor or grantee to pay the complainant an amount equal to the
aggregate amount of all costs and expenses (including attorneys’ fees and expert witnesses’
fees) that were reasonably incurred by the complainant for, or in connection with, bringing the
complaint regarding the reprisal, as determined by the head of the executive agency.
(2). Exhaustion of remedies.—If the head of an executive agency issues an order denying relief
under paragraph (1) or has not issued an order within 210 days after the submission of a complaint
under subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later
than 30 days after the expiration of the extension of time, and there is no showing that such delay
is due to the bad faith of the complainant, the complainant shall be deemed to have exhausted all
administrative remedies with respect to the complaint, and the complainant may bring a de novo

87

COPS Community Policing Development (CPD) Program Owner's Manual

action at law or equity against the contractor or grantee to seek compensatory damages and other
relief available under this section in the appropriate district court of the United States, which shall
have jurisdiction over such an action without regard to the amount in controversy. Such an action
shall, at the request of either party to the action, be tried by the court with a jury. An action under
this paragraph may not be brought more than two years after the date on which remedies are
deemed to have been exhausted.
(3). Admissibility of evidence.—An Inspector General determination and an agency head order
denying relief under paragraph (2) shall be admissible in evidence in any de novo action at law or
equity brought pursuant to this subsection.
(4). Enforcement of orders.—Whenever a person fails to comply with an order issued under
paragraph (1), the head of the executive agency concerned shall file an action for enforcement
of such order in the United States district court for a district in which the reprisal was found to
have occurred. In any action brought under this paragraph, the court may grant appropriate relief,
including injunctive relief, compensatory and exemplary damages, and attorney fees and costs. The
person upon whose behalf an order was issued may also file such an action or join in an action filed
by the head of the executive agency.
(5). Judicial review.—Any person adversely affected or aggrieved by an order issued under
paragraph (1) may obtain review of the order’s conformance with this subsection, and any
regulations issued to carry out this section, in the United States court of appeals for a circuit in
which the reprisal is alleged in the order to have occurred. No petition seeking such review may
be filed more than 60 days after issuance of the order by the head of the executive agency. Review
shall conform to chapter 7 of title 5. Filing such an appeal shall not act to stay the enforcement of
the order of the head of an executive agency, unless a stay is specifically entered by the court.
(6). Burdens of proof.—The legal burdens of proof specified in section 1221(e) of title 5 shall be
controlling for the purposes of any investigation conducted by an Inspector General, decision by
the head of an executive agency, or judicial or administrative proceeding to determine whether
discrimination prohibited under this section has occurred.
(7). Rights and remedies not waivable.—The rights and remedies provided for in this section may
not be waived by any agreement, policy, form, or condition of employment.
(d). Notification of employees.—The head of each executive agency shall ensure that contractors,
subcontractors, and grantees of the agency inform their employees in writing of the rights and remedies
provided under this section, in the predominant native language of the workforce.
(e). Construction.—Nothing in this section may be construed to authorize the discharge of, demotion of, or
dis-crimination against an employee for a disclosure other than a disclosure protected by subsection (a)
or to modify or derogate from a right or remedy otherwise available to the employee.
(f ). Exceptions.—
(1). This section shall not apply to any element of the intelligence community, as defined in
section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).
(2). This section shall not apply to any disclosure made by an employee of a contractor,
subcontractor, or grantee of an element of the intelligence community if such disclosure—
(A). relates to an activity of an element of the intelligence community; or
(B). was discovered during contract, subcontract, or grantee services provided to an element
of the intelligence community.

88

COPS Community Policing Development (CPD) Program Owner's Manual

(g). Definitions.—In this section:
(1). The term “abuse of authority” means an arbitrary and capricious exercise of authority that is
inconsistent with the mission of the executive agency concerned or the successful performance of
a contract or grant of such agency.
(2). The term “Inspector General” means an Inspector General appointed under the Inspector
General Act of 1978 and any Inspector General that receives funding from, or has oversight over
contracts or grants awarded for or on behalf of, the executive agency concerned.
(h). Construction.—Nothing in this section, or the amendments made by this section, shall be construed to
provide any rights to disclose classified information not otherwise provided by law.
(i). Duration of section.—This section shall be in effect for the four-year period beginning on the date that is
180 days after the date of the enactment of this section.

89

COPS Community Policing Development (CPD) Program Owner's Manual

GLOSSARY OF TERMS
allowable costs. Allowable costs are expenses that may be funded by this grant program. The COPS Office
CPD award must be limited to funding for equipment, services, personnel, and other costs purchased or
hired on or after the award start date. Upon review of your submitted budget, any unallowable costs were
removed. The Financial Clearance Memorandum (FCM) that was included in your award package specifies
your allowable costs, contains the final budget category amounts for which your agency was approved, and
notes any relevant revisions that were made to your original budget submission.
audit. Work done by auditors, including both the Office of the Inspector General (OIG) and state or local
auditors, to examine financial statements and to review: (a) compliance with laws and regulations; (b)
economy and efficiency of operations; (c) effectiveness in achieving program results; and (d) allowability of
costs claimed against the award.
authorized officials. The authorized officials are the individuals in your organization who have final authority
and responsibility for all programmatic and financial decisions regarding this grant award. At the time of
award application, your agency listed the law enforcement executive (usually the chief of police, sheriff, etc.)
and the government executive (usually the mayor, board president, etc.) for your agency. These executives
are listed on your award document and are understood to be your authorized officials. If any of the executive
information is incorrect, please submit the correct information to the COPS Office by completing an official
Change of Information form available online at www.cops.usdoj.gov.
award start date. This is the date on or after which your agency is authorized to purchase or hire any
allowable equipment, services, personnel, or other costs that were approved by the COPS Office. The award
start date is found on your grant award document. Awardees may not expend funds prior to this date
without written approval from the COPS Office.
career law enforcement officer. The COPS Office statute defines a career law enforcement officer as a person
hired on a permanent basis who is authorized by law, or by a state or local public agency, to engage in or
oversee the prevention, detection, or investigation of violations of criminal laws.
Catalog of Federal Domestic Assistance (CFDA). The CFDA is an annual government-wide publication that
contains a description and index of all forms of federal assistance. Each program is assigned a CFDA number,
which is used by auditors to track award revenues under the Single Audit Act. It is also used in participating
states by State Single Points of Contact in conducting the required intergovernmental reviews under
Executive Order 12372. The CFDA number for the COPS Office CPD Program award is 16.710.
closeout. This is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met by
the recipient and awarding agency.
cognizant federal agency. Your cognizant federal agency is generally the federal agency that provides your
agency with the most federal money. The Office of Management and Budget (OMB) may have already
assigned your cognizant federal agency to you. If this is the first federal award that your organization has
received, the U.S. Department of Justice (DOJ) is your cognizant federal agency.

90

COPS Community Policing Development (CPD) Program Owner's Manual

community policing. Community policing is a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. All
newly hired, additional, or rehired officers (or an equal number of redeployed veteran officers) funded under
COPS Office programs must engage in community policing activities.
Computer Aided Dispatch (CAD) system. A computer database that can track calls for service, maintain status
of units available, provide various reports, produce address histories, and support electronic mail. With
the installation of integrated CAD systems, officers are able to receive calls for service on their mobile data
computers rather than over the radio. Radios can then be used only for serious emergencies.
consortium. A consortium is a group of two or more governmental entities that agree to form a partnership
to provide law enforcement services to their constituent communities.
COPS Office finance staff. The COPS Office finance staff handles your agency’s financial and budgetary
needs related to this award. A staff accountant has been assigned to your state, and is available to answer
any questions that you may have concerning the financial aspects of your grant. To identify your staff
accountant, please call the COPS Office Response Center at 800-421-6770, or visit the COPS Office website
at www.cops.usdoj.gov.
COPS Office. The Office of Community Oriented Policing Services (COPS Office) is the division within the U.S.
Department of Justice that is the grantor agency for your award. The COPS Office is responsible for assisting
your agency with the administration and maintenance of your award for the entire award period. You can
reach the COPS Office at 800-421-6770.
COPS Office Program Manager. COPS Office Program Managers are trained to assist you with implementing
and maintaining your Community Policing Development award. A Program Manager is assigned to
your project and is available to answer any questions that you may have concerning the administrative,
programmatic, and substantive aspects of your award. Your Program Manager can assist you with such
matters as requesting an extension on your award or modifying the award, and reviewing outlines for
project deliverables. The name and phone number of your COPS Office Program Manager is provided on the
award congratulatory letter and available by contacting the COPS Office Response Center at 800-421-6770.
Data Universal Numbering System (DUNS) number. Since FY 2004, the Office of Management and Budget
(OMB) has required all agencies applying for federal funding to obtain this number prior to application. The
DUNS number is a unique nine- or thirteen-digit identification number that is assigned upon request to
agencies by Dun & Bradstreet (D&B). This number will be used by the Federal Government to better track
grant recipient information throughout the grant cycle and to provide consistent name and address data
for electronic grant application systems. To obtain a DUNS number, visit the Dun & Bradstreet website at
www.dnb.com or call 866-705-5711.
Employer Identification Number (EIN) / OJP vendor number. This number is usually your agency’s nine-digit
federal tax identification number as assigned to you by the Internal Revenue Service (IRS). Your accounting/
bookkeeping department should have this number. In some cases, the EIN has been previously assigned
to another agency within your jurisdiction. In this instance, a new vendor number will be assigned to
you by the Office of the Chief Financial Officer. The newly assigned number is to be used for COPS Office
administrative purposes only and should not be used for IRS purposes.

91

COPS Community Policing Development (CPD) Program Owner's Manual

federally recognized tribe. Tribal entities that are recognized and eligible for funding and services from
the BIA by virtue of their status as Indian tribes. They are acknowledged to have the immunities and
privileges available to other federally recognized Indian tribes by virtue of their government-to-government
relationship with the United States as well as the responsibilities, power, limitations, and obligations of
such tribes. Only federally recognized tribes are eligible to apply for COPS Office tribal grant funds. For
further information, contact BIA, Division of Tribal Government Services, MS-4631 – MIB, 1849 C Street NW,
Washington, DC 20240, 202-208-2475.
Grant Monitoring Specialist. COPS Office Grant Monitoring Specialists are trained and available to assist you
in addressing any compliance-related questions regarding your award. Grant Monitoring Specialists plan
and conduct site visits and office-based grant reviews. During the life of your award, you may be selected
for a monitoring site visit to assess your compliance with the terms and agreements of the award program,
to review your community policing initiatives, and to provide technical and administrative support for your
award. Please contact the COPS Office Response Center at 800-421-6770 if you have any compliance-related
questions.
grant/award number. The award number identifies your agency’s specific Community Policing Development
award and can be found on your award document. This number should be used as a reference when
corresponding with the COPS Office. Your award number is in the format 2014-CKWX-0000 for awards made
in FY 2014. The COPS Office tracks award information based upon this number.
local budget cycle. Your agency’s fiscal year. Some common examples include January 1 to December 31,
October 1 to September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
obligation of funds. The COPS Office obligates federal funds when the award document is signed by
the COPS Office Director or his or her designated official. For the awardee, award funds are obligated
when monies are spent or orders are placed for purchasing approved technology or services under your
Community Policing Development award. The term “encumbrance” is often used at the local and state levels
to describe this type of transaction. Liquidated obligations are considered cash outlays or monies actually
spent. Unliquidated obligations are obligations incurred and recorded but not yet paid (accrual basis of
accounting) or not yet recorded and not yet paid (cash basis of accounting).
Originating Agency Identifier (ORI) number. This number is assigned by the FBI, and it is your agency’s unique
identifier. The first two letters are your state abbreviation, the next three numbers are your county’s code,
and the final two numbers identify your jurisdiction within your county. If your agency does not have an ORI
number assigned by the FBI, the COPS Office assigns a non-official ORI code to use as an agency identifier (in
such cases, the last two characters will be “ZZ”). It can be found on your award document. When you contact
the COPS Office with a question, please reference your ORI number (or your award number).
primary law enforcement authority. An agency with primary law enforcement authority is the agency that is
the first responder to calls for service, and has ultimate and final responsibility for the prevention, detection,
or investigation of violations of criminal laws within its jurisdiction.

92

COPS Community Policing Development (CPD) Program Owner's Manual

The Public Safety Partnership and Community Policing Act of 1994. The COPS Office is charged with fulfilling
the mandates of this law. The purposes of the law are to

• increase the number of community policing officers on the beat;
• provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community;

• encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime;

• encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.

System for Award Management (SAM). The SAM database is the repository for standard information about
federal financial assistance applicants, recipients, and sub-recipients. Organizations that have previously
submitted applications via Grants.gov are already registered with SAM, as it is a requirement for Grants.gov
registration. Please note, however, that applicants must update or renew their SAM at least once per year to
maintain an active status. Information about registration procedures can be accessed at www.sam.gov.
supplanting. For the purposes of your COPS Office Community Policing Development award, supplanting
means replacing state, local, or Bureau of Indian Affairs (BIA) funds that otherwise would have been spent
on award purposes with federal COPS Office funds. State, local, and tribal governments are prohibited from
supplanting throughout the award period. This means that your agency may not use COPS Office funds to pay
for any equipment/technology, services, personnel, or other items which, in the absence of the COPS Office
program, would otherwise have been funded with state or local funds or with funds supplied by the BIA. The
COPS Office funds must instead be used to supplement, or increase, your budget on award purposes. For
additional information on supplanting, please review award condition #5 on page 7 in this manual.

93

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
To obtain details about COPS Office programs,
call the COPS Office Response Center at 800-421-6770.
Visit the COPS Office online at www.cops.usdoj.gov.
Published 2014

